Portions of this exhibit marked [*] are requested to be treated confidentially.

Standard Form

 

 

EXHIBIT 10.17

 

Manufacturing Services Agreement

November 7, 2011



--------------------------------------------------------------------------------

Standard Form

 

Table of Contents

 

ARTICLE 1

     1   

INTERPRETATION

     1   

    1.1

  Definitions.      1   

    1.2

  Currency.      6   

    1.3

  Sections and Headings.      6   

    1.4

  Singular Terms.      6   

    1.5

  Schedules.      6   

PATHEON'S MANUFACTURING SERVICES

     7   

    2.1

  Manufacturing Services.      7   

ARTICLE 3

     11   

CLIENT'S OBLIGATIONS

     11   

    3.1

  Payment.      11   

ARTICLE 4

     11   

CONVERSION FEES AND COMPONENT COSTS

     11   

    4.1

  First Year Pricing.      11   

    4.2

  Price Adjustments – Subsequent Years’ Pricing.      12   

    4.3

  Price Adjustments – Current Year Pricing.      13   

    4.4

  Adjustments Due to Technical Changes.      13   

    4.5

  Multi-Country Packaging Requirements.      14   

    4.6

  Books and Records.      14   

    4.7

  Financial Audit.      14   

ARTICLE 5

     14   

ORDERS, SHIPMENT, INVOICING, PAYMENT

     14   

    5.1

  Orders and Forecasts.      14   

    5.2

  Reliance by Patheon.      16   

    5.3

  Minimum Orders.      16   

    5.4

  Shipments.      16   

    5.5

  On Time Delivery.      17   

    5.6

  Invoices and Payment.      17   

    5.7

  Failure to Supply.      18   

ARTICLE 6

     18   

PRODUCT CLAIMS AND RECALLS

     18   

    6.1

  Product Claims.      18   

    6.2

  Product Recalls and Returns.      19   

    6.3

  Patheon’s Responsibility for Defective and Recalled Products.      19   

    6.4

  Disposition of Defective or Recalled Products.      20   

    6.5

  Healthcare Provider or Patient Questions and Complaints.      21   

    6.6

  Sole Remedy.      21   

ARTICLE 7

     21   

CO-OPERATION

     21   

    7.1

  Quarterly Review.      21   

 

-i-



--------------------------------------------------------------------------------

Standard Form

 

 

    7.2

  Governmental Agencies.      21   

    7.3

  Records and Accounting by Patheon.      21   

    7.4

  Inspection.      22   

    7.5

  Access and GMP Auditing.      22   

    7.6

  Notification of Regulatory Inspections.      22   

    7.7

  Reports.      22   

    7.8

  FDA Filings.      23   

ARTICLE 8

     24   

TERM AND TERMINATION

     24   

    8.1

  Initial Term.      24   

    8.2

  Termination for Cause.      24   

    8.3

  Product Discontinuation.      25   

    8.4

  Obligations on Termination.      25   

ARTICLE 9

     26   

REPRESENTATIONS, WARRANTIES AND COVENANTS

     26   

    9.1

  Authority.      26   

    9.2

  Client Warranties.      26   

    9.3

  Patheon Warranties.      27   

    9.4

  Debarred Persons.      28   

    9.5

  Permits.      28   

    9.6

  No Warranty.      29   

ARTICLE 10

     29   

REMEDIES AND INDEMNITIES

     29   

    10.1

  Consequential Damages.      29   

    10.2

  Limitation of Liability.      29   

    10.3

  Patheon.      30   

    10.4

  Client.      30   

    10.5

  Procedure.   

    10.6

  Reasonable Allocation of Risk.      30   

ARTICLE 11

     31   

CONFIDENTIALITY

     31   

    11.1

  Confidentiality.      31   

ARTICLE 12

     31   

DISPUTE RESOLUTION

     31   

    12.1

  Commercial Disputes.      31   

    12.2

  Technical Dispute Resolution.      31   

ARTICLE 13

     32   

MISCELLANEOUS

     32   

    13.1

  Inventions.      32   

    13.2

  Intellectual Property.      32   

    13.3

  Insurance.      33   

    13.4

  Independent Contractors.      33   

    13.5

  No Waiver.      33   

    13.6

  Assignment.      33   

 

-ii-



--------------------------------------------------------------------------------

Standard Form

 

 

    13.7

  Force Majeure.      34   

    13.8

  Additional Product.      34   

    13.9

  Notices.      34   

    13.10

  Severability.      35   

    13.11

  Entire Agreement.      35   

    13.12

  Other Terms.      35   

    13.13

  No Third Party Benefit or Right.      36   

    13.14

  Execution in Counterparts.      36   

    13.15

  Use of Client Name.      36   

    13.16

  Governing Law.      36   

 

-iii-



--------------------------------------------------------------------------------

Standard Form

 

MANUFACTURING SERVICES AGREEMENT

THIS MANUFACTURING SERVICES AGREEMENT (the “Agreement”) is made as of [month,
day, year] (the “Effective Date”)

B E T W E E N:

PATHEON INC.,

a corporation existing under the laws of Canada,

(“Patheon”),

                    - and -

Chelsea Therapeutics Inc,

a corporation existing under the laws of Delaware,

(“Client”).

THIS AGREEMENT WITNESSES THAT in consideration of the rights conferred and the
obligations assumed herein, and for other good and valuable consideration (the
receipt and sufficiency of which are acknowledged by each party), and intending
to be legally bound the parties agree as follows:

ARTICLE 1

INTERPRETATION

 

1.1 Definitions.

The following terms will, unless the context otherwise requires, have the
respective meanings set out below and grammatical variations of these terms will
have corresponding meanings:

“Active Materials”, “Active Pharmaceutical Ingredients” or “API” means the
materials listed on Schedule D;

“Active Materials Credit Value” means the value of the Active Materials for
certain purposes of this Agreement, as set forth on Schedule D;

“Affiliate” means:

 

  (a) a business entity which owns, directly or indirectly, a controlling
interest in a party to this Agreement, by stock ownership or otherwise; or

 

  (b) a business entity which is controlled by a party to this Agreement, either
directly or indirectly, by stock ownership or otherwise; or

 

  (c) a business entity, the controlling interest of which is directly or
indirectly common to the majority ownership of a party to this Agreement;



--------------------------------------------------------------------------------

Standard Form

 

 

For this definition, “control” means the ownership of shares carrying at least a
majority of the votes for the election of the directors of a corporation.

“Annual Report” means the annual report to the FDA prepared by Client regarding
the Product as described in Title 21 of the United States Code of Federal
Regulations, Section 314.81(b)(2);

“Annual Product Review Report” means the annual product review report prepared
by Patheon as described in Title 21 of the United States Code of Federal
Regulations, Section 211.180(e);

“Annual Volume” means the minimum volume of Product to be manufactured in any
Year of this Agreement as set forth in Schedule B;

“Applicable Laws” means all Laws to the extent applicable to the subject matter
of, or the performance by the parties of their respective obligations under,
this Agreement, including but not limited to (i) for Patheon, (a) the Federal
Food, Drug, and Cosmetic Act, together with any regulation promulgated
thereunder, including without limitation cGMPs and (b) the Laws of the
jurisdiction where services are provided under this Agreement; and (ii) for
Client and the Products, the Laws of all jurisdictions where the Products are
manufactured, distributed, and marketed as these are agreed and understood by
the parties in this Agreement;

“Authority” means any governmental or regulatory authority, department, body or
agency or any court, tribunal, bureau, commission or other similar body, whether
federal, state, provincial, county or municipal;

“Bill Back Items” means the expenses for all third party supplier fees for the
purchase of columns, standards, tooling, PAPR or PPE suits (where applicable),
RFID tags and supporting equipment, and other project specific items required
solely for Patheon to perform the Manufacturing Services for Client, and which
are not included as Components;

“Business Day” means a day other than a Saturday, Sunday or a day that is a
statutory holiday in the Province of Ontario, Canada

“cGMPs” means current good manufacturing practices as described in:

 

  (a) Division 2 of Part C of the Food and Drug Regulations (Canada);

 

  (b) Parts 210 and 211 of Title 21 of the United States’ Code of Federal
Regulations; and

 

  (c) EC Directive 2003/94/EC

together with the latest Health Canada, FDA and EMA guidance documents
pertaining to manufacturing and quality control practice, all as updated,
amended and revised from time to time including, but not limited to, the FDA’s
guidance for Industry, Manufacturing, Processing or Holding Active
Pharmaceutical Ingredients;

“Client Intellectual Property” means Intellectual Property generated or derived
by Client before entering into this Agreement, or by Patheon while performing
any Manufacturing Services or otherwise generated or derived by Patheon in its
business which Intellectual Property is specific to the development,
manufacture, use, and/or sale of Client’s Product or Active Materials that are
the subject of the Manufacturing Services (including, but not limited to, any
new use, new formulation or any change in the method of producing, testing or
storing any Product), including but not limited to (i) any regulatory filings,
formulations, chemical compositions, or Specifications relating to the Products,
and (ii) any and all Confidential Information of Client, including any

 

-2-



--------------------------------------------------------------------------------

Standard Form

 

chemical structures, composition of matter rights, process technology and other
Inventions owned or controlled by Client;

“Client Material Report” or “CMR” means the report prepared by Patheon that
provides a list for all materials which have expired, have been rejected or no
longer have forecasted production requirements for Client’s products at the
Manufacturing Site.

“Commencement Date” means the date on which any Regulatory Authority first
approves Client’s Product for sale in the Territory.

“Components” means, collectively, all packaging components, raw materials, and
ingredients (including labels, product inserts and other labelling for the
Products), required to manufacture the Products in accordance with the
Specifications, other than the Active Materials;

“Confidentiality Agreement” means the agreement about the non-disclosure of
confidential information between Patheon and Client dated [*];

“Confidential Information” will have the meaning ascribed thereto in the
Confidentiality Agreement;

“Deficiency Notice” has the meaning specified in Section 6.1(a);

“Delivery Date” means the date scheduled for shipment of Product under a Firm
Order as set forth in Section 5.1(e);

“EMA” means the European Medicines Agency;

“Equipment” will have the meaning ascribed to it in {Capital Equipment Agreement
related to this MSA if any

“FDA” means the United States Food and Drug Administration;

“Firm Orders” has the meaning specified in Section 5.1;

“First Firm Order” has the meaning specified in Section 5.1;

“Force Majeure Event” has the meaning specified in Section 13.7;

“Health Canada” means the section of the Canadian Government known as Health
Canada and includes, among other departments, the Therapeutic Products
Directorate and the Health Products and Food Branch Inspectorate;

“Initial Manufacturing Month” has the meaning specified in Section 5.1;

“Initial Manufacturing Period” has the meaning specified in Section 5.1;

“Initial Set Exchange Rate” means 1.00 as of the Effective Date of the Agreement
being the initial exchange rate to convert one unit of Patheon facility local
currency to one unit of the billing

 

[*]

Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

-3-



--------------------------------------------------------------------------------

Standard Form

 

currency, calculated as the average interbank exchange rate for conversion of
one unit of Patheon facility local currency to one unit of the billing currency
during the 90 day period immediately preceding the Effective Date as published
by OANDA.com “The Currency Site” under the heading “FxHistory: historical
currency exchange rates” at www.OANDA.com/convert/fxhistory;

“Intellectual Property” includes, without limitation, rights in patents, patent
applications, formulae, trade-marks, trade-mark applications, trade-names,
Inventions, copyrights, industrial designs, trade secrets, and know how;

“Invention” means information about any innovation, improvement, development,
discovery, computer program, device, trade secret, method, know-how, process,
technique or the like, whether or not written or otherwise fixed in any form or
medium, regardless of the media on which it is contained and whether or not
patentable or copyrightable;

“Inventory” means all inventories of Components and work-in-process produced or
held by Patheon for the manufacture of the Products but, for greater certainty,
does not include the Active Materials or Bill Back Items;

“Late Delivery” has the meaning specified in Section 5.5;

“Laws” means all laws, statutes, ordinances, regulations, rules, by-laws,
judgments, decrees or orders of any Authority;

“Manufacturing Services” means the manufacturing, quality control, quality
assurance, stability testing, packaging, and related services, set forth in this
Agreement, required to manufacture Product or Products from Active Materials and
Components;

“Manufacturing Site” means the facility owned and operated by Patheon that is
located at 111 Consumers Drive, Whitby, Ontario, Canada];

“Materials” means all Components, Bill Back Items, and other materials used to
manufacture the Product other than Active Materials;

“Maximum Credit Value” means the maximum value of Active Materials that may be
credited by Patheon under this Agreement, as set forth on Schedule D;

“Minimum Run Quantity” means the minimum number of batches of a Product to be
produced during the same cycle of manufacturing as set forth in Schedule B;

“Patheon Intellectual Property” means Intellectual Property generated or derived
by Patheon before performing any Manufacturing Services, Intellectual Property
developed by Patheon while performing the Manufacturing Services, or otherwise
generated or derived by Patheon in its business which Intellectual Property is
not specific to, or dependent upon, Client’s Active Material or Product
including, without limitation, Inventions and Intellectual Property which may
apply to manufacturing processes or the formulation or development of drug
products, drug product dosage forms or drug delivery systems unrelated to the
specific requirements of the Product(s);

“Price” means the price measured in US Dollars to be charged by Patheon for
performing the Manufacturing Services, and includes the cost of Components,
certain cost items as set forth in Schedule B, and annual stability testing
costs as set forth in Schedule C;

“Product(s)” means the product(s) listed on Schedule A;

 

-4-



--------------------------------------------------------------------------------

Standard Form

 

“Product Forecast” and “Extended Product Forecast” have the meanings specified
in Section 5.1;

“Quality Agreement” means the agreement (the form of which is set forth in
Schedule F) between the parties setting out the quality assurance standards for
the Manufacturing Services to be performed by Patheon for Client;

“Regulatory Authority” means the FDA, EMA, and Health Canada and any other
foreign regulatory agencies competent to grant marketing approvals for
pharmaceutical products including the Products in the Territory;

“Reset Date” means, with reference to any particular Year, the date on which
Patheon is to provide Client with updated pricing for the Product for the next
Year; which date will be not less than one month prior to the beginning of that
Year;

“RFID” means Radio Frequency Identification Devices which (at present or in the
future) may be affixed to Products or Materials to assist in inventory control,
tracking, and identification;

“Set Exchange Rate” means the exchange rate to convert one unit of Patheon
facility local currency to one unit of the billing currency for each Year,
calculated as the average interbank exchange rate for conversion of one unit of
Patheon facility local currency to one unit of the billing currency during the
three month period immediately preceding the Reset Date by one month as
published by OANDA.com “The Currency Site” under the heading “FxHistory:
historical currency exchange rates” at www.OANDA.com/convert/fxhistory;.

“Specifications” means the file, for each Product, which is listed in Schedule A
and which contains documents relating to each Product, including, without
limitation:

 

  (a) specifications for Active Materials and Components;

 

  (b) manufacturing specifications, directions, and processes;

 

  (c) storage requirements;

 

  (d) all environmental, health and safety information for each the Product
including material safety data sheets; and

 

  (e) the finished Product specifications, packaging specifications and shipping
requirements for each Product;

all as updated, amended and revised from time to time by Client in accordance
with the terms of this Agreement;

“Technical Dispute” has the meaning specified in Section 12.2;

“Territory” means in the geographic area of United States;

“Third Party Rights” means the Intellectual Property of any third party;

“Year” means the period from the Commencement Date up to and including
December 31 of the same calendar year, and thereafter will mean a calendar year
or, in the final year of the Agreement, the period commencing on January 1 until
the termination date.

 

-5-



--------------------------------------------------------------------------------

Standard Form

 

 

1.2 Currency.

Unless otherwise indicated, all monetary amounts are expressed in this Agreement
in the lawful currency of the United States of America.

 

1.3 Sections and Headings.

The division of this Agreement into Articles, Sections, Subsections, and
Schedules and the insertion of headings are for convenience of reference only
and will not affect the interpretation of this Agreement. Unless otherwise
indicated, any reference in this Agreement to a Section or Schedule refers to
the specified Section or Schedule to this Agreement. In this Agreement, the
terms “this Agreement”, “hereof”, “herein”, “hereunder” and similar expressions
refer to this Agreement and not to any particular part, Section or Schedule of
this Agreement.

 

1.4 Singular Terms.

Except as otherwise expressly stated or unless the context otherwise requires,
all references to the singular will include the plural and vice versa.

 

1.5 Schedules.

The following Schedules are attached to, incorporated in, and form part of this
Agreement:

 

Schedule A

    -      Product List and Specifications

Schedule B

    -      Minimum Run Quantity, Annual Volume, and Price

Schedule C

    -      Annual Stability Testing

Schedule D

    -      Active Materials, Active Materials Credit Value, and Maximum Credit
Value

Schedule E

    -      Technical Dispute Resolution

Schedule F

    -      Commercial Quality Agreement

Schedule G

    -      {Form of} Shipping Logistics Protocol

Schedule H

    -      Quarterly Active Materials Inventory Report

Schedule I

    -      Report of Annual Active Materials Inventory Reconciliation and
Calculation of Actual Annual Yield

Schedule J

    -      Example of Price Adjustment due to Currency Fluctuation

Schedule K

    -      Estimated Bill Back Items

 

-6-



--------------------------------------------------------------------------------

Standard Form

 

PATHEON’S MANUFACTURING SERVICES

 

2.1 Manufacturing Services.

Patheon will perform the Manufacturing Services for the Territory for the fees
specified in Schedules B and C to manufacture Products for Client and supply the
Products to Client, in accordance with the Specifications, cGMPs, and all
Applicable Laws. Schedule B sets forth a list of cost items that are included in
the Price for Products; all cost items that are not included in this list are
excluded from the Price and are subject to additional fees to be paid by the
Client. Patheon may change the Manufacturing Site for the Products only with the
prior written consent of Client, this consent not to be unreasonably withheld.
If Manufacturing Services have not started on or before [*], (i) Patheon shall
have the right to request an amendment to the fees set out in Schedules B and C
and no such amendment shall be binding unless approved in writing by Client and
(ii) Client shall have the right to terminate this Agreement, effective upon
written notice to Patheon. Patheon will be the sole manufacturer of Products
offered for sale by Client in the Territory for the Initial Term of this
Agreement. Notwithstanding the foregoing, Client shall be entitled, at its sole
cost and expense, to qualify a single alternative manufacturer (“Backup
Manufacturer”) to manufacture Products, and may take all actions reasonably
necessary in connection with the same, including without limitation purchasing
small quantities or Products necessary to qualify such Backup Manufacturer.
Client shall be permitted to sell any Product that results from the required
qualification, validation and maintenance production runs from the Backup
Manufacturer(s), provided that the batch sizes of such qualification, validation
or maintenance runs do not exceed the maximum batch size validated for the
Product by Patheon. Any units from an increase in batch size by the Backup
Manufacturer may be used for non-commercial activities. Patheon agrees to
cooperate with Client and provide all assistance, at Client’s expense, as may
reasonably be requested by Client to qualify a Backup manufacturer, provided
that Patheon may, in its sole discretion, refuse to permit access to the
Manufacturing Site by any direct competitor of Patheon. In performing the
Manufacturing Services, Patheon and Client agree that:

 

  (a) Conversion of Active Materials and Components. Patheon will convert Active
Materials and Components into Products.

 

  (b) Quality Control and Quality Assurance. Patheon will perform the quality
control and quality assurance testing specified in the Quality Agreement. Batch
review and release to Client will be the responsibility of Patheon’s quality
assurance group pursuant to the terms of this Agreement and the Quality
Agreement. Patheon will perform its batch review and release responsibilities in
accordance with Patheon’s standard operating procedures, which shall be
commercially reasonable and comply with all Applicable Laws. Each time Patheon
ships Products to Client, it will give Client a certificate of analysis and
certificate of compliance including a statement that the batch has been
manufactured and tested in accordance with Specifications and cGMPs. Client will
have sole responsibility for the release of Products to the market. The form and
style of batch documents, including, but not limited to, batch production
records, lot packaging records, equipment set up control, operating parameters,
and data printouts, raw material data, and laboratory notebooks are the
exclusive property of Patheon. Specific Product related information contained in
those batch documents is Client property.

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

-7-



--------------------------------------------------------------------------------

Standard Form

 

 

  (c) Components. Patheon will purchase and test all Components (with the
exception of those that are supplied by Client) at Patheon’s expense and as
required by the Specifications.

 

  (d) Stability Testing. Patheon will conduct stability testing on the Products
in accordance with the protocols set out in the Specifications for the separate
fees and during the time periods set out in Schedule C. Patheon will not make
any changes to these testing protocols without prior written approval from
Client. If a confirmed stability test failure occurs, Patheon will notify Client
within one Business Day, after which Patheon and Client will jointly determine
the proceedings and methods to be undertaken to investigate the cause of the
failure, including which party will bear the cost of the investigation. Patheon
will not be liable for these costs unless it has failed to perform the
Manufacturing Services in accordance with the Specifications, cGMPs, and
Applicable Laws. Patheon will give Client all stability test data and results at
Client’s request.

 

  (e) Packaging. Patheon will package the Products as set out in the
Specifications. Client will be responsible for the cost of artwork development.
Patheon will determine and imprint the batch numbers and expiration dates for
each Product shipped. The batch numbers and expiration dates will be affixed on
the Products and on the shipping carton of each Product as outlined in the
Specifications and as required by cGMPs. Client may, in its sole discretion,
make changes to labels, product inserts, and other packaging for the Products.
Those changes will be submitted by Client to all applicable governmental
agencies and other third parties responsible for the approval of the Products.
Client will be responsible for the cost of labelling obsolescence when changes
occur, as contemplated in Section 4.4. Patheon’s name will not appear on the
label or anywhere else on the Products unless: (i) required by any Laws; or
(ii) Patheon consents in writing to the use of its name.

 

  (f) Active Materials and Client Supplied Components Importing. At least [*]
days before the scheduled production date, Client will deliver the Active
Materials to the Manufacturing Site DDP (Incoterms 2000) sufficient for Patheon
to manufacture the desired quantities of Product and to ship Product on the
Delivery Date. If the Active Materials are not received [*] days before the
scheduled production date, Patheon may delay the shipment of Product by the same
number of days as the delay in receipt of the Active Materials. But if Patheon
is unable to manufacture Product to meet this new shipment date due to prior
third party production commitments, Patheon may delay the shipment until a later
date as agreed to by the parties. All shipments of Active Material will be
accompanied by certificate(s) of analysis from the Active Material manufacturer,
confirming the identity and purity of the Active Materials and its compliance
with the Active Material specifications. Any failures of Active Materials
testing will be immediately reported to Client.

 

  (g) Bill Back Items. Bill Back Items will be charged to Client at Patheon’s
cost plus a [*] percent ([*]%) handling fee. Estimated Bill Back items shall be
included in Schedule K; unexpected Bill Back items must be approved by Client,
and will be reimbursed at Patheon’s cost.

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

-8-



--------------------------------------------------------------------------------

Standard Form

 

 

  (h) Validation Activities. At Client’s request, Patheon will (i) assist in the
development and approval of the validation protocols for analytical methods and
manufacturing procedures (including packaging procedures) for the Products and
(ii) validate all applicable processes, methods, equipment, utilities,
facilities and computers used in the manufacture, packaging, storage, testing
and release of Products in conformance with all Applicable Laws, including, but
not limited to cGMPs. Upon request, Patheon will provide to Client a copy of the
results of Product specific validation when such results are available. The fees
associated with Patheon’s assistance in providing validation development
assistance are set out in Schedule C.

 

  (i) Product Rejection for Finished Product Specification Failure. Internal
bulk process specifications will be defined and mutually agreed upon. If Patheon
manufactures Product in accordance with the agreed upon process specifications
and a batch or portion of batch of Product does not meet a Finished Product
Specification, Client will reimburse Patheon for its reasonable, documented,
direct out-of-pocket costs for Components consumed in such batch, plus [*]
percent ([*]%) of the conversion fee for such batch, to cover labour and
overhead costs associated with such batch. Notwithstanding the foregoing, Client
will have no obligation to reimburse Patheon or pay any other amounts for such
batch if such failure derives from Patheon’s negligence, intentional misconduct,
Patheon’s failure to follow cGMP or ICH guidelines, regardless of whether the
specific failure was included in the process specifications.

 

  (j) Storage. Until finished Products have been issued a certificate of
analysis and certificate of compliance or unless otherwise directly requested by
Client, Patheon shall store all such Products in preparation for shipment to
Client’s destination of choice identifiably distinct from any other raw material
and finished or filled product stocks and shall comply with all storage
requirements set forth in the Specifications and all Applicable Laws, including,
but not limited to, cGMPs. Subject to Section 10.2, Patheon shall assume
responsibility for any loss or damage to such finished Product while stored by
Patheon.

 

2.2 Active Material Yield. 

 

  (a) Reporting. Within [*] calendar days from the end of a quarter, Patheon
will give Client a Client Material Report, and a quarterly inventory report of
the Active Materials held by Patheon using the inventory report form set out in
Schedule H, which will contain the following information for the quarter:

Quantity Received: The total quantity of Active Materials that complies with the
Specifications and is received at the Manufacturing Site during the applicable
period.

Quantity Dispensed: The total quantity of Active Materials dispensed at the
Manufacturing Site during the applicable period. The Quantity Dispensed is
calculated by [*]. The Quantity Dispensed will only include Active Materials
received and dispensed in commercial manufacturing of Products and, for
certainty, will not include any (i) Active Materials that must be retained by
Patheon as samples, (ii) Active Materials contained in Product that must be
retained as samples, (iii) Active Materials used in testing (if

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

-9-



--------------------------------------------------------------------------------

Standard Form

 

applicable), and (iv) Active Materials received or dispensed in technical
transfer activities or development activities during the applicable period,
including without limitation, any regulatory, stability, validation or test
batches manufactured during the applicable period.

Quantity Converted: The total amount of Active Materials contained in the
Products manufactured with the Quantity Dispensed (including any additional
Products produced in accordance with Section 6.1 or 6.2), delivered by Patheon,
and not rejected, recalled or returned in accordance with Section 6.1 or 6.2
because of Patheon’s failure to perform the Manufacturing Services in accordance
with Specifications, cGMPs, and Applicable Laws.

Within [*] days after the end of (i) the first Year, and (ii) each [*] ([*])
month interval during each subsequent Year, (each such period in (i) and (ii) a
“Reconciliation Interval”), Patheon will prepare a reconciliation of Active
Materials on the reconciliation report form set forth in Schedule I including
the calculation of the “Actual Yield” or “AY” for the Product at the
Manufacturing Site during the Reconciliation Interval. However, if the
Reconciliation Interval for the first or last Year comprises fewer than [*]
([*]) months, then the months comprising the Reconciliation Interval for the
such Year will be combined with the [*] ([*]) months comprising the
Reconciliation Interval (i) immediately following the first Year, or
(ii) immediately preceding the last Year, as the case may be, for purposes of
preparing the reconciliation report. AY is the percentage of the Quantity
Dispensed that was converted to Products and is calculated as follows:

[*]

[*]

After Patheon has produced a minimum of [*] successful commercial production
batches of all strengths of the Product combined and has produced commercial
production batches for at least [*] months at the Manufacturing Site
(collectively, the “Target Yield Determination Batches”), the Parties will
mutually agree on the target yield for the Product at the Manufacturing Site
(each, a “Target Yield”). The target yield determination batches shall not
include any batches that in Patheon and the Client’s reasonable judgement were
produced in production runs involving technical difficulties or involving
extraordinary loss of Active Materials;

 

  (b) Shortfall Calculation. If the Actual Yield falls more than [*] percent
below the respective Target Yield in a Reconciliation Interval, then the
shortfall for the Reconciliation Interval (the “Shortfall”) will be calculated
as follows:

Shortfall = [*]

 

  (c) Credit for Shortfall. If there is a Shortfall for a Product in a
Reconciliation Interval, then Patheon will credit Client’s account for the
amount of the Shortfall not later than [*] days after the end of the
Reconciliation Interval, provided that Patheon shall be entitled to an
adjustment of the credited amount if the average Shortfall calculated over any
[*] ([*]) consecutive Reconciliation Intervals in the same Year is less than or
equal to [*] ([*]).

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

-10-



--------------------------------------------------------------------------------

Standard Form

 

Each credit under this Section 2.2(c) will be summarized on the reconciliation
report form set forth in Schedule I. Upon expiration or termination of this
Agreement, any remaining credit owing under this Section 2.2 will be paid to
Client. The Shortfall, if any, will be disclosed by Patheon on the
reconciliation report form. Notwithstanding anything in this Agreement to the
contrary, in the event a Shortfall results from Patheon’s gross negligence or
intentional misconduct, then Patheon shall reimburse Client for replacement cost
of the API relating to such Shortfall.

 

  (d) Maximum Credit. Patheon’s liability for Active Materials calculated in
accordance with this Section 2.2 [for any Product] in a Year will not exceed, in
the aggregate, the Maximum Credit Value set forth in Schedule D.

 

  (e) No Material Breach. It will not be a material breach of this Agreement by
Patheon under Section 8.2(a) if the Actual Annual Yield is less than the Target
Yield, but should an Actual Annual Yield be less than [*]% of the Target Yield,
Patheon’s rights as the sole manufacturer of Products offered for sale by Client
in the Territory shall automatically terminate.,.

ARTICLE 3

CLIENT’S OBLIGATIONS

 

3.1 Payment.

Upon receipt of a properly rendered invoice in accordance with Section 5, Client
will pay Patheon according to Section 5.6 for performing the Manufacturing
Services according to the Prices specified in Schedules B and C. These prices
may be subject to adjustment under other parts of this Agreement. Client will
also pay Patheon for any Bill Back Items subject to other parts of this
agreement.

 

3.2 Active Materials.

Client will at its sole cost and expense, deliver the Active Materials to
Patheon (in accordance with Section 2.1(f)) sufficient for Patheon to
manufacture the desired quantities of Product and to ship Product on the
Delivery Date. The Active Materials will be held by Patheon on behalf of Client
as set forth in this Agreement. Title to the Active Materials will at all times
remain the property of Client. Any Active Materials received by Patheon will
only be used by Patheon to perform the Manufacturing Services. Client’s failure
to supply Patheon with Active Materials in accordance with the timeframes set
forth in Section 2.1(f) will not be deemed a breach of this Agreement

ARTICLE 4

CONVERSION FEES AND COMPONENT COSTS

 

4.1 First Year Pricing.

The tiered Price and annual stability Price for the Products for the first Year
are listed in Schedules B and C and are subject to the adjustments set forth in
Sections 4.2 and 4.3. All cost items that are not included in this list are
excluded from the Price and are subject to Client’s written approval prior to
such additional fees being incurred.

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

-11-



--------------------------------------------------------------------------------

Standard Form

 

 

4.2 Price Adjustments – Subsequent Years’ Pricing.

After [*], Patheon may adjust the Price effective [*] of each Year as follows:

 

  (a)

Manufacturing Costs. Patheon may adjust the Price [*]. On or about November 1st
of each Year, Patheon will give Client a statement setting forth the calculation
for the inflation adjustment to be applied in calculating the Price for the next
Year.

 

  (b) Component Costs. [*]. On or about November 1st of each Year, Patheon will
give Client information about the increase or decrease in Component costs which
will be applied to the calculation of the Price for the next Year to reasonably
demonstrate that the Price increase is justified. But Patheon will not be
required to give information to Client that is subject to obligations of
confidentiality between Patheon and its suppliers. Following a Component cost
increase under this section, Client shall have the right to source components
from an alternative vendor whose prices are at least [*]% lower than Patheon’s
vendors; however, Client shall bear the costs of any required validation,
qualification, inspection or manufacturing changes related to the use of the
Client’s alternative vendor.

 

  (c)

Pricing Basis. Client acknowledges that the Price in any Year is quoted based
upon the Minimum Run Quantity and the price tiers specified in Schedule B. [*].
On or about November 1st of each Year, Patheon will give Client a statement
setting forth the information to be applied in calculating those cost increases
for the next Year. But Patheon will not be required to give information to
Client that is subject to obligations of confidentiality between Patheon and its
suppliers.

 

  (d) Adjustments Due to Currency Fluctuations. Patheon will adjust the Price
for all Product that is manufactured outside the United States or Puerto Rico to
reflect currency fluctuations. The adjustment will be calculated after all other
annual Price adjustments under this Section 4.2 have been made. The adjustment
will proportionately reflect the increase or decrease, if any, in the Set
Exchange Rate compared to the Set Exchange Rate established for the prior Year
or the Initial Set Exchange Rate, as the case may be. An example of the
calculation of the price adjustment is set forth in Schedule J.

 

  (e) Cost Improvement Program. Patheon shall develop cost reduction initiatives
related to the manufacturing process or Specifications as part of an overall
cost improvement program, provided such program does not involve additional
capital or extraordinary costs unless otherwise agreed to by parties in writing.
All net cost savings (net of implementation costs) realized from the cost
improvement program will be [*], unless otherwise agreed to by the parties in
writing. A “cost reduction initiative” for the purpose of this Agreement will be
an initiative that reduces the internal or out-of-pocket costs incurred by a
party in connection with the performance of its obligations under this
Agreement. It is further agreed by the parties that on-going method improvements
developed or adopted by either Client or Patheon independently of the other
party(ies), will not be a cost reduction initiative under this section, and
there will be no obligation on such party to share the net cost savings realized
from such improvement with the other party(ies) to this Agreement.

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

-12-



--------------------------------------------------------------------------------

Standard Form

 

For all Price adjustments under this Section 4.2, Patheon will deliver to Client
on or about [*] a revised Schedule B to be effective for the next Year.

 

4.3 Price Adjustments – Current Year Pricing.

During any Year of this Agreement, the Prices set out in Schedule B will be
adjusted as follows:

Extraordinary Increases in Component Costs. If, at any time, market conditions
result in Patheon’s cost of Components being materially greater than normal
forecasted increases, then Patheon will be entitled to an adjustment to the
Price for any affected Product to compensate it for the increased Component
costs. Changes materially greater than normal forecasted increases will have
occurred if: (i) the cost of a Component increases by [*]% of the cost for that
Component upon which the most recent fee quote was based; or (ii) the aggregate
cost for all Components required to manufacture a Product increases by [*]% of
the total Component costs for the Product upon which the most recent fee quote
was based. If Component costs have been previously adjusted to reflect an
increase in the cost of one or more Components, the adjustments set out in
(i) and (ii) above will operate based on the last cost adjustment for the
Components.

For a Price adjustment under this Section 4.3, Patheon will deliver to Client a
revised Schedule B and budgetary pricing information, adjusted Component costs
or other documents reasonably sufficient to demonstrate that a Price adjustment
is justified. Patheon will have no obligation to deliver any supporting
documents that are subject to obligations of confidentiality between Patheon and
its suppliers. The revised Price will be effective for any Product delivered on
or after the first day of the month following Client’s receipt of the revised
Schedule B.

 

  (a) Following a Component cost increase under this section, Client shall have
the right to source components from an alternative vendor whose prices are at
least [*]% lower than Patheon’s vendors; however, Client shall bear the costs of
any required validation, qualification, inspection or manufacturing changes
related to the use of the Client’s alternative vendor.

 

4.4 Adjustments Due to Technical Changes.

Amendments to the Specifications or the Quality Agreement requested by Client
will only be implemented following a technical and cost review by Patheon and
are subject to Client and Patheon reaching agreement on Price changes required
because of the amendment. If Client accepts a proposed Price change, the
proposed change in the Specifications will be implemented, and the Price change
will become effective, only for those orders of Products that are manufactured
under the revised Specifications. In addition, Client agrees to purchase, at
Patheon’s cost (limited to reasonable, documented, direct out-of-pocket costs
for Components consumed in such batch, including all costs incurred by Patheon
for the purchase and handling of the Inventory), all Inventory used under the
“old” Specifications and purchased or maintained by Patheon in order to fill
Firm Orders or under Section 5.2, if the Inventory can no longer be used under
the revised Specifications. Open purchase orders for

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

-13-



--------------------------------------------------------------------------------

Standard Form

 

Components no longer required under any revised Specifications that were placed
by Patheon with suppliers in order to fill Firm Orders or under Section 5.2 will
be cancelled where possible, and if the orders may not be cancelled without
penalty, will be assigned to and satisfied by Client. Patheon shall use
commercially reasonable efforts to cancel such orders. Amendments to the
Specifications, the Quality Agreement or the Manufacturing Site requested by
Patheon will only be implemented following the written approval of Client, such
approval not to be unreasonably withheld.

 

4.5 Multi-Country Packaging Requirements.

If Client decides to have Patheon perform Manufacturing Services for the Product
for countries outside the Territory, then Client will inform Patheon of the
packaging requirements for each new country and Patheon will prepare a quotation
for consideration by Client of any additional Component costs and the change
over fees for the Product destined for each new country. The agreed additional
packaging requirements and related packaging costs and change over fees will be
set out in a written amendment to this Agreement.

 

4.6 Books and Records

Patheon will maintain complete and accurate books, records and accounts in
connection with its manufacture and supply of Products to permit verification of
payments made and obligations owed hereunder. Patheon will retain such books,
records and account for a period of not less than [*] ([*]) years after the
calendar year in which they are prepared, or for such longer period as may be
required by Applicable Law.

 

4.7 Financial Audit

Client and its agents and designees will have the right to audit and inspect
Patheon’s books, records, procedures, documentation and any other information
relating to the Products, Active Materials, Manufacturing Services, reporting
and other items under this Agreement. Such audit will be conducted upon at least
[*] ([*]) days advanced written notice to Patheon and during Patheon’s normal
business hours. Any undisputed amounts that are determined to be due and owing
by one party to the other party following such audit will be paid within [*]
([*]) days thereafter. Client will bear the cost of such audit unless such audit
discloses (i) a material breach of this Agreement by Patheon or (ii) an
undisputed overpayment by Client arising out of the amounts incorrectly invoiced
by Patheon during the audited period of more than [*]% of the amount due, in
which event, Patheon will be liable for the cost of the audit and will reimburse
Client for any overcharged amounts.

ARTICLE 5

ORDERS, SHIPMENT, INVOICING, PAYMENT

 

5.1 Orders and Forecasts.

 

  (a) Rolling [*] Month Forecast. When this Agreement is executed, Client will
give Patheon a non-binding [*] month forecast of the volume of Product that
Client expects to order in the first [*] months of commercial manufacture of the
Product. This forecast will then be routinely updated by Client on or before the
[*] day of each month on a rolling forward

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

-14-



--------------------------------------------------------------------------------

Standard Form

 

 

  basis and will be known as the Product Forecast. Client will update the
Product Forecast forthwith if it determines that the volumes estimated in the
most recent Product Forecast have changed by more than [*]%. The most recent [*]
month Product Forecast will prevail.

 

  (b) Firm Orders for Initial Manufacturing Month. At least [*] months before
the start of commercial manufacture of the Product, Client will update the
Product Forecast for the first [*] months of manufacture of the Product (the
“Initial Manufacturing Period”). The [*] of this updated Product Forecast
(“Initial Manufacturing Month”) will constitute a firm written order in the form
of a purchase order or otherwise (“First Firm Order”) by Client to purchase and,
when accepted by Patheon, for Patheon to manufacture the quantity of the
Product. Client may cancel any Batches from the First Firm Order at no cost if
notice of cancellation is received by Patheon [*] days or more before the
scheduled Delivery Date under the First Firm Order. [*]. The parties agree that
this payment will be considered liquidated damages for Patheon’s loss of
manufacturing capacity due to the Client’s cancellation of manufacturing and
will not be considered a penalty. If the First Firm Order is changed or adjusted
as described above then the initial Product Forecast will also be adjusted as
necessary. The cancellation rights in this section are subject to Client
retaining responsibility for any costs or expenses actually incurred or
irrevocably committed by Patheon under this Agreement before it received notice
of the cancellation.

 

  (c) Firm Orders Thereafter. After the Initial Manufacturing Month, on a
rolling basis during the term of this Agreement, and on or before the [*] day of
each month, Client will issue an updated Product Forecast and the first [*]
months of that updated forecast will constitute a firm written order in the form
of a purchase order or otherwise (“Firm Order”) by Client to purchase and, when
accepted by Patheon, for Patheon to manufacture and deliver the agreed quantity
of the Products on a date not less than [*] months from the first day of the
month immediately following the date that the Firm Order is submitted. Firm
Orders submitted to Patheon will specify Client’s Manufacturing Services
purchase order number, quantities by Product type, monthly delivery schedule,
and any other elements necessary to ensure the timely manufacture and shipment
of the Products. Upon Patheon’s acceptance of a Firm Order, the quantities of
Products ordered will be firm and binding on Client and may not be reduced by
Client. Each Firm Order that meets the Minimum Run Quantities shall be deemed
automatically accepted upon Patheon’s receipt provided that the quantity ordered
does not exceed the quantities set forth in the pricing schedule.

 

  (d) [*] Year Forecast. On or before the [*] day of [*] of each Year, Client
will give Patheon a written non-binding [*] forecast, broken down by quarters
for the [*] years of the forecast, of the volume of each Product Client then
anticipates will be required to be manufactured and delivered to Client during
the [*]-year period (the “Extended Product Forecast”).

 

  (e) Acceptance of Firm Order. As set forth above, each Firm Order that meets
the Minimum Run Quantities shall be deemed automatically accepted upon Patheon’s
receipt provided that the quantity ordered does not exceed the quantities set
forth in the pricing schedule. Patheon will send an acknowledgement of such
acceptance to Client within ten Business Days of its receipt of the Firm Order.
The acknowledgement will include, subject to

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

-15-



--------------------------------------------------------------------------------

Standard Form

 

 

  confirmation from the Client, the Delivery Date for the Product ordered. The
Delivery Date may be amended by agreement of the Parties or as set forth in
Sections 2.1(f) or 5.1(b). Patheon shall not unreasonably withhold or delay its
acceptance of Firm Orders that do not meet the Minimum Run Quantities or that
exceed quantities set forth in the Pricing Schedule, and shall send its
acknowledgement of such acceptance as indicated above. Failure to provide such
acknowledgement within [*] ([*]) days of receipt of the respective Firm Order
shall be deemed an acceptance of such Firm Order by Patheon.

 

5.2 Reliance by Patheon.

 

  (a) Client understands and acknowledges that Patheon will rely on the Firm
Orders and Product Forecasts submitted under Sections 5.1(a), (b), and (c) in
ordering the Components required to meet the Firm Orders. In addition, Client
understands that to ensure an orderly supply of the Components, Patheon may want
to purchase the Components in sufficient volumes to meet the production
requirements for Products during part or all of the forecasted periods referred
to in Section 5.1(a) or to meet the production requirements of any longer period
agreed to by Patheon and Client. Accordingly, Client authorizes Patheon to
purchase Components to satisfy the Manufacturing Services requirements for
Products for the first [*] months contemplated in the most recent Product
Forecast. Patheon may make other purchases of Components to meet Manufacturing
Services requirements for longer periods if agreed to in writing by the parties.
The Client will give Patheon written authorization to order Components for any
launch quantities of Product requested by Client which will be considered a Firm
Order when accepted by Patheon. If Components ordered by Patheon under Firm
Orders or this Section 5.2 are not included in finished Products manufactured
for Client within [*] months after the forecasted month for which the purchases
have been made (or for a longer period as the parties may agree) or if the
Components have expired during the period, then Client will pay to Patheon its
reasonable, documented costs therefor (including all reasonable, documented
costs incurred by Patheon for the purchase and handling of the Components). But
if these Components are used in Products subsequently manufactured for Client or
in third party products manufactured by Patheon, Client will receive credit for
any reasonable, documented costs of those Components previously paid to Patheon
by Client.

 

  (b) If Client fails to take possession or arrange for the destruction of
Components within [*] months of purchase or, in the case of finished Product,
within [*] months of manufacture, Client will pay Patheon $[*] thereafter for
storing the Components or finished Product. Storage fees for Components or
Product which contain controlled substances or require refrigeration will be
charged at $[*]. Storage fees are subject to a one pallet minimum charge per
month. With the exception of validation batches, Patheon may ship finished
Product held by it longer than [*] months to the facility designated by the
Client, at Client’s expense on [*] days written notice to the Client.

 

5.3 Minimum Orders.

Client may only order Manufacturing Services for batches of Products in
multiples of the Minimum Run Quantities as set out in Schedule B.

 

5.4 Shipments.

Shipments of Products will be made EXW (INCOTERMS 2000) Patheon’s shipping point
unless otherwise mutually agreed. Risk of loss or of damage to Products will
remain with Patheon until

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

-16-



--------------------------------------------------------------------------------

Standard Form

 

Patheon loads the Products onto the carrier’s vehicle for shipment at the
shipping point at which time risk of loss or damage will transfer to Client.
Patheon will, in accordance with Client’s instructions and as agent for Client,
(i) arrange for shipping, including preparing and executing a packing list, so
that the Product will be delivered to the delivery address on the delivery date
set forth in the applicable Firm Order, with such shipping to be paid by Client
and (ii) at Client’s risk and expense, obtain any export licence or other
official authorization necessary to export the Products. Client will arrange for
insurance and will select the freight carrier used by Patheon to ship Products
and may monitor Patheon’s shipping and freight practices as they pertain to this
Agreement. Products will be packed and transported in accordance with the
Specifications.

 

5.5 On Time Delivery.

 

  (a) Patheon and the Client understand that there may be uncertainties and
necessary adjustments in production schedules during the Initial Manufacturing
Period. The parties agree that they will work together closely to expedite
deliveries and manage the scheduling of the initial Product launch.

 

  (b) If, after the Initial Manufacturing Period, Patheon is unable to deliver
the quantity of Product ordered under a Firm Order on the Delivery Date due to
an act or omission by Patheon (a “Late Delivery”), Client will receive a credit
from Patheon for the Late Delivery that will be applied against the purchase
price under the next Firm Order. The credit will be [*] % of the Price of the
quantities of Product not delivered by Patheon under the Firm Order on the
Delivery Date (i.e., Client Credit = [*]).

 

  (c) [*] Late Delivery will not be a material breach of this Agreement by
Patheon for the purposes of Section 8.2, unless Patheon fails to deliver the
accepted firm order for [*] days, in which case it may be considered a failure
to supply and a material breach of the Agreement. [*] Late Deliveries of more
than [*] days past the agreed delivery for accepted Firm Orders within a [*]
month period shall also constitute a material breach.

 

  (d) For clarity, a Late Delivery will not include any delay in shipment of
Product caused by events outside of Patheon’s reasonable control, such as a
Force Majeure Event, a delay in delivery of API or Materials, delays due to out
of specification investigations, a delay in Product release approval from
Client, inaccurate Client forecasts, receipt of non-conforming API or Components
supplied by Client, or any market driven delays in deliveries from approved
vendors.

 

  (e) Patheon shall notify the Client immediately when it becomes aware of a
possible Late Delivery occurring more than [*] ([*]) days after the expected
delivery date. Failure to notify Client may be considered a material breach of
this agreement for the purposes of Section 8.2,

 

5.6 Invoices and Payment.

Invoices will be sent by fax or email to the fax number or email address given
by Client to Patheon in writing. Invoices will be sent when the Product is
manufactured and title is transferred to the Client. Patheon will also submit to
Client, with each shipment of Products, a duplicate copy of the invoice covering
the shipment. Patheon will also give Client an invoice covering any Inventory or
Components which are to be purchased by Client under Section 5.2 of this
Agreement. Each invoice will, to the extent applicable, identify Client’s
Manufacturing Services purchase order number, Product numbers, names

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

-17-



--------------------------------------------------------------------------------

Standard Form

 

and quantities, unit price, freight charges, and the total amount to be paid by
Client. Client will pay all undisputed invoices within 30 days of the date the
invoice is sent to the Client. Interest on past due undisputed amounts will
accrue at [*]% per month. The Late Delivery credits set forth in this Section 5
are only available to Client if all outstanding undisputed invoices have been
paid in full or are within [*] days outstanding from the invoice date when the
Late Delivery arose.

 

5.7 Failure to Supply

In the event, with respect to any particular Product, (i) Patheon cannot or does
not, in any calendar month, supply on a timely basis supply at least [*]% of
Client’s requirements for such Product, (ii) any facility involved in the
manufacture or storage of such Product hereunder is prohibited from, or
materially adversely affected in its ability to, produce, store, or otherwise be
in involved in the provision of such Product to Client under this Agreement by
the appropriate regulatory authorities or due to such failure to comply,
(iii) Patheon’s receipt, within any six-month period, of more than one Form 483,
warning letters or similar document from a regulatory authority relating to the
manufacturing facility or Patheon’s quality systems which may indicate chronic
or systematic quality problems at Patheon that could adversely impact Patheon’s
ability to supply the Products or (iv) Client properly rejects Products in
accordance with Section 6.1(a) and such rejection materially adversely affects
Client’s ability to sell the relevant Product, then in addition to, and without
limitation of, any legal or equitable remedies available to Client as a result
of any breach of this Agreement by Patheon, all rights with respect to such
Product shall become nonexclusive, and Client shall be free to engage a third
party manufacturer or supplier of such Product (or replacement products) or
manufacture it directly upon prior written notice to, but without such prior
written consent of, Patheon and Patheon shall be deemed to have licensed to
Client the manufacturing rights reasonably necessary to provide for such
manufacture. Notwithstanding any provision of this Agreement to the contrary,
all reasonable direct costs and expenses incurred by Client in connection with
having such Product (or replacement products) manufactured and acquired, less
the amount that Client would have paid to Patheon hereunder for such Product had
Patheon complied with the terms of this Agreement, shall be borne by Patheon and
paid to Client within ten (10) days of demand therefor by Client.

ARTICLE 6

PRODUCT CLAIMS AND RECALLS

 

6.1 Product Claims.

 

  (a)

Product Claims. Client has the right to reject and return any portion of any
shipment of Products that deviates from the Specifications, cGMPs, or Applicable
Laws without invalidating any remainder of the shipment. Client or its
designated representative, will inspect the Products manufactured by Patheon
upon receipt and will give Patheon written notice (a “Deficiency Notice”) of all
claims for Products that deviate from the Specifications, cGMPs, or Applicable
Laws within 30 days after Client’s receipt thereof (or, in the case of any
defects not reasonably susceptible to discovery upon receipt of the Product,
within 30 days after discovery by Client, but not after the expiration date of
the Product). Should Client fail to give Patheon the Deficiency Notice within
the applicable 30 day period, then the delivery will be deemed to have been
accepted by Client on the 30th day after delivery or discovery, as applicable.
Except as set out in Section 6.3, Patheon will have no liability for any
deviations for which it has not received notice within the applicable 30 day
period.

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

-18-



--------------------------------------------------------------------------------

Standard Form

 

 

  (b) Determination of Deficiency. Upon receipt of a Deficiency Notice, Patheon
will have ten days to advise Client by notice in writing that it disagrees with
the contents of the Deficiency Notice. If Client and Patheon fail to agree
within ten days after Patheon’s notice to Client as to whether any Products
identified in the Deficiency Notice deviate from the Specifications, cGMPs, or
Applicable Laws, then the parties will use a mutually approved independent
laboratory to evaluate if the Products deviate from the Specifications, cGMPs,
or Applicable Laws. This evaluation will be binding on the parties. If the
evaluation certifies that any Products deviate from the Specifications, cGMPs,
or Applicable Laws, Client may reject and return those Products in the manner
contemplated in this Section 6.1 and Patheon will be responsible for the cost of
the evaluation. If the evaluation does not so certify for any of the Products,
then Client will be deemed to have accepted delivery of the Products on the date
the evaluation is delivered by the independent laboratory to the parties and
Client will be responsible for the cost of the evaluation. With respect to any
Products which Patheon agrees are deficient in accordance with the Deficiency
Notice, or which are otherwise found to be deficient by the independent
laboratory, Client will be entitled to the remedies set forth in Section 6.3(a).

 

  (c) Shortages. Claims for shortages in the amount of Products shipped by
Patheon will be dealt with by reasonable agreement of the parties.

 

6.2 Product Recalls and Returns.

 

  (a) Records and Notice. Patheon and Client will each maintain records
necessary to permit a Recall of any Products delivered to Client or customers of
Client. Each party will promptly notify the other by telephone (to be confirmed
in writing) of any information which might affect the marketability, safety or
effectiveness of the Products or which might result in the Recall or seizure of
the Products. Upon receiving this notice or upon this discovery, each party will
stop making any further shipments of any Products in its possession or control
until a decision has been made whether a Recall or some other corrective action
is necessary. The decision to initiate a Recall or to take some other corrective
action, if any, will be made and implemented by Client. “Recall” will mean any
action (i) by Client to recover title to or possession of quantities of the
Products sold or shipped to third parties (including, without limitation, the
voluntary withdrawal of Products from the market); or (ii) by any regulatory
authorities to detain or destroy any of the Products. Recall will also include
any action by either Party to refrain from selling or shipping quantities of the
Products to third parties which would have been subject to a Recall if sold or
shipped.

 

  (b) Recalls. If (i) any governmental or regulatory authority issues a
directive, order or, following the issuance of a safety warning or alert about a
Product, a written request that any Product be Recalled, (ii) a court of
competent jurisdiction orders a Recall, or (iii) Client determines that any
Product should be Recalled or that a “Dear Doctor” letter is required relating
the restrictions on the use of any Product, Patheon will co-operate as
reasonably required by Client, having regard to all applicable laws and
regulations.

 

  (c) Product Returns. Client will have the responsibility for handling customer
returns of the Products. Patheon will give Client any assistance that Client may
reasonably require to handle the returns.

 

6.3 Patheon’s Responsibility for Defective and Recalled Products.

 

  (a)

Defective Product. If Client rejects Products under Section 6.1 and the
deviation is determined to have arisen from Patheon’s failure to provide the
Manufacturing Services in accordance with the Specifications, cGMPs, and
Applicable Laws, Patheon will credit Client’s account for Patheon’s invoice
price for the defective Products the (“Defective Product Credit Amount”). If
Client previously paid for the defective Products, Patheon will promptly, at
Client’s election, either: (i) refund the Defective Product Credit Amount;
(ii) offset the Defective Product Credit Amount against other amounts due to

 

-19-



--------------------------------------------------------------------------------

Standard Form

 

 

  Patheon hereunder; or (iii) replace the Products with conforming Products
without Client being liable for payment therefor under Section 3.1, contingent
upon the receipt from Client of all Active Materials required for the
manufacture of the replacement Products. For greater certainty, Patheon’s
responsibility for any loss of Active Materials in defective Product will be
captured and calculated in the Active Materials Yield under Section 2.2.

 

  (b) Recalled Product. If a Recall or return results from, or arises out of, a
failure by Patheon to perform the Manufacturing Services in accordance with the
Specifications, cGMPs, and Applicable Laws, Patheon will be responsible for the
documented out-of-pocket expenses of the Recall or return and will promptly, at
Client’s election, either: (i) refund the invoice price for such Recalled or
returned Products (the “ Recalled Product Credit Amount “); (ii) offset such
Recalled Product Credit Amount against other amounts due to Patheon hereunder;
or (iii) use its commercially reasonable efforts to replace the Recalled or
returned Products with new Products, contingent upon the receipt from Client of
all Active Materials required for the manufacture of the replacement Products. A
recall arising out of Patheon’s gross negligence, intentional misconduct,
Patheon’s failure to follow cGMP or ICH guidelines is considered a material
breach, and in such an event Client shall have the option to terminate the
contract without the Remediation Period described in section 8.2(a). For greater
certainty, Patheon’s responsibility for any loss of Active Materials in Recalled
Product will be captured and calculated in the Active Materials Yield under
Section 2.2. If Patheon is unable to replace the Recalled or returned Products
(except where this inability results from a failure to receive the required
Active Materials), then Client may request Patheon to reimburse Client for the
price that Client paid to Patheon for Manufacturing Services for the affected
Products. In all other circumstances, Recalls, returns, or other corrective
actions will be made at Client’s cost and expense.

 

  (c) Except as set forth in Sections 6.3(a) and (b) above, Patheon will not be
liable to Client nor have any responsibility to Client for any deficiencies in,
or other liabilities associated with, any Product manufactured by it,
(collectively, “Product Claims”). For greater certainty, Patheon will have no
obligation for any Product Claims to the extent the Product Claim (i) is caused
by deficiencies in the Specifications, the safety, efficacy, or marketability of
the Products or any distribution thereof, (ii) results from a defect in a
Component that is not reasonably discoverable by Patheon using the test methods
set forth in the Specifications, (iii) results from a defect in the Active
Materials or Components supplied by Client that is not reasonably discoverable
by Patheon using the test methods set forth in the Specifications, (iv) is
caused by actions of third parties occurring after the Product is shipped by
Patheon under Section 5.4, (v) is due to packaging design or labelling defects
or omissions for which Patheon has no responsibility, (vi) is due to any
unascertainable reason despite Patheon having performed the Manufacturing
Services in accordance with the Specifications, cGMP’s, and Applicable Laws, or
(vii) is due to any other breach by Client of its obligations under this
Agreement.

 

6.4 Disposition of Defective or Recalled Products.

Client will not dispose of any damaged, defective, returned, or Recalled
Products for which it intends to assert a claim against Patheon without
Patheon’s prior written authorization to do so. Alternatively, Patheon may
instruct Client to return the Products to Patheon. Patheon will bear the cost of
disposition for any damaged, defective, returned or Recalled Products for which
it bears responsibility under Section 6.3 and will promptly reimburse Client for
any such costs which may be incurred directly by Client. In all other
circumstances, Client will bear the cost of disposition, including all
applicable fees for Manufacturing Services, for any damaged, defective,
returned, or Recalled Products. In all other circumstances, Client will bear the
cost of disposition, including all applicable fees for Manufacturing Services,
for any damaged, defective, returned, or Recalled Products.

 

-20-



--------------------------------------------------------------------------------

Standard Form

 

 

6.5 Healthcare Provider or Patient Questions and Complaints.

Client will have the sole responsibility for responding to questions and
complaints from its customers. Questions or complaints received by Patheon from
Client’s customers, healthcare providers or patients will be promptly (but in
any event, within one business day) referred to Client. Patheon will co-operate
as reasonably required to allow Client to determine the cause of and resolve any
questions and complaints. This assistance will include follow-up investigations,
including testing. In addition, Patheon will give Client all mutually agreed
upon information that will enable Client to respond properly to questions or
complaints about the Products as set forth in the Quality Agreement. Unless it
is determined that the cause of the complaint resulted from a failure by Patheon
to perform the Manufacturing Services in accordance with the Specifications,
cGMPs, and Applicable Laws, all costs incurred under this Section 6.5 will be
borne by Client.

 

6.6 Sole Remedy.

Except for the indemnity set forth in Section 10.3, the recovery of direct
damages, the recovery of damages for breaches of Article 11 hereof and subject
to the limitations set forth in Sections 10.1 and 10.2, the remedies described
in this Article 6 will be Client’s sole remedy for any failure by Patheon to
provide the Manufacturing Services in accordance with the Specifications, cGMPs,
and Applicable Laws.

ARTICLE 7

CO-OPERATION

 

7.1 Quarterly Review.

Each party will forthwith upon execution of this Agreement appoint one of its
employees to be a relationship manager responsible for liaison between the
parties. The relationship managers will meet not less than quarterly to review
the current status of the business relationship and manage any issues that have
arisen.

 

7.2 Governmental Agencies.

Subject to Section 7.8, each party may communicate with any governmental agency,
including but not limited to governmental agencies responsible for granting
regulatory approval for the Products, regarding the Products if, in the opinion
of that party’s counsel, the communication is necessary to comply with the terms
of this Agreement or the requirements of any law, governmental order or
regulation. Unless, in the reasonable opinion of its counsel, there is a legal
prohibition against doing so, a party will permit the other party to accompany
and take part in any communications with the agency, and to receive copies of
all communications from the agency.

 

7.3 Records and Accounting by Patheon.

Patheon will keep records of the manufacture, testing, and shipping of the
Products, and retain samples of the Products as are necessary to comply with
manufacturing regulatory requirements applicable to Patheon, as well as to
assist with resolving Product complaints and other similar investigations.
Copies of the records and samples will be retained for a period of one year
following the date of Product expiry, or longer if required by law, at which
time Client will be contacted concerning the delivery and destruction of the
documents and/or samples of Products. Client is responsible for retaining
samples of the Products necessary to comply with the legal/regulatory
requirements applicable to Client.

 

-21-



--------------------------------------------------------------------------------

Standard Form

 

 

7.4 Inspection.

Client may inspect Patheon reports and records relating to this Agreement during
normal business hours and with reasonable advance notice, but a Patheon
representative must be present during the inspection.

 

7.5 Access and GMP Auditing.

Patheon will give Client reasonable access with reasonable prior written notice
to the areas of the Manufacturing Site in which the Products are manufactured,
stored, handled, or shipped to permit Client to verify that the Manufacturing
Services are being performed in accordance with the Specifications, cGMPs, and
Applicable Laws. But, with the exception of “for-cause” audits, Client will be
limited each Year to one cGMP-type audit, lasting no more than two days, and
involving no more than two auditors. Client may request additional cGMP-type
audits, additional audit days, or the participation of additional auditors
subject to payment to Patheon of a fee of $[*] for each additional audit day and
$[*] per audit day for each additional auditor.

 

7.6 Notification of Regulatory Inspections.

Patheon will make its internal practices, books and records relating to the
manufacture of the Products available and allow access to all facilities used
for manufacturing the Products to any Authority having jurisdiction over the
manufacture of the Products for the purposes of determining Patheon’s compliance
with Applicable Laws, including, but not limited to, cGMPs. Patheon will notify
Client by telephone and e-mail within one business day of any notice of any
proposed or announced inspections, and as soon as possible (but in any case
within after any unannounced inspection, by any Authority relating to the
Products. Patheon will provide the Client with a reasonable description in
writing of each such inspection promptly (but in no event later than five
calendar days) thereafter, and with copies of any Authority-issued inspection
observation reports (including, without limitation, Form 483s and equivalent
forms from other regulatory bodies) and Authority correspondence, purged only of
third party confidential information. Patheon will also notify Client of receipt
of any other form 483’s or warning letters or any other significant regulatory
action which Patheon’s quality assurance group determines could impact the
regulatory status of the Products. Patheon and Client will cooperate in
resolving any concerns with any Authority, and the Client may review Patheon’s
responses to any such reports and communications, and Patheon will in its
reasonable discretion incorporate into such responses any comments received from
the Client. Patheon will also inform the Client of any action taken by any
Authority against Patheon or any of its officers or employees which may be
reasonably expected to adversely affect the Products or Patheon’s ability to
supply the Products hereunder within two Business Days after the action is
taken.

 

7.7 Reports.

Patheon will supply on an annual basis all Product data in its control,
including release test results, complaint test results, and all investigations
(in manufacturing, testing, and storage), that Client reasonably requires in
order to complete any filing under any applicable regulatory regime, including
any Annual Report that Client is required to file with the FDA. At the Client’s
request, Patheon will provide a copy of the Annual Product Review Report, and
any batch release test results to the Client at no additional cost. Any
additional report requested by Client beyond the scope of cGMPs and customary
FDA requirements will be subject to an additional fee to be agreed upon between
Patheon and the Client.

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

-22-



--------------------------------------------------------------------------------

Standard Form

 

 

7.8 FDA Filings.

 

  (a) Regulatory Authority. Client will have the sole responsibility for filing
all documents with all Regulatory Authorities and taking any other actions that
may be required for the receipt and/or maintenance of Regulatory Authority
approval for the commercial manufacture of the Products. Patheon will assist
Client, to the extent consistent with Patheon’s obligations under this
Agreement, to obtain Regulatory Authority approval for the commercial
manufacture of all Products as quickly as reasonably possible.

 

  (b) Verification of Data. At least 21 days prior to filing any documents with
any Regulatory Authority that incorporate data generated by Patheon, Client will
give Patheon a copy of the documents incorporating this data to give Patheon the
opportunity to verify the accuracy and regulatory validity of those documents as
they relate to Patheon generated data.

 

  (c) Verification of CMC. At least 21 days prior to filing with any Regulatory
Authority any documentation which is or is equivalent to the FDA’s Chemistry and
Manufacturing Controls (“CMC”) related to any Marketing Authorization, such as a
New Drug Application or Abbreviated New Drug Application, Client will give
Patheon a copy of the CMC as well as all supporting documents which have been
relied upon to prepare the CMC that directly relate to Patheon data or processes
and have not been previously reviewed by Patheon. This disclosure will permit
Patheon to verify that the CMC accurately describes the work that Patheon has
performed and the manufacturing processes that Patheon will perform under this
Agreement. Client will give Patheon copies of all applicable CMC sections of FDA
filings at the time of submission, for submissions which contain CMC information
regarding the Product.

 

  (d) Deficiencies. If, in Patheon’s sole discretion, acting reasonably, Patheon
determines that any of the information given by Client under clauses (b) and
(c) above is inaccurate or deficient in any manner whatsoever (the
“Deficiencies”), Patheon will notify Client in writing of the Deficiencies
within the 21 day timeframe provision. The parties will meet to discuss any
deficiencies and work together to have the Deficiencies resolved prior to any
pre-approval inspection, provided that to the extent of any disagreement
concerning the form or content any information or submissions covered by
subsections (b) and (c) above, Client will have the final decision-making
authority.

 

  (e) Client Responsibility. For clarity, the parties agree that in reviewing
the documents referred to in clause (b) above, Patheon’s role will be limited to
verifying the accuracy of the description of the work undertaken or to be
undertaken by Patheon. Subject to the foregoing, Patheon will not assume any
responsibility for the accuracy of any application for receipt of an approval by
a regulatory authority. The Client is solely responsibility for the preparation
and filing of the application for approval by the regulatory authorities and any
relevant costs will be borne by the Client.

 

  (f) Inspection by Regulatory Authorities. If Client does not give Patheon the
documents requested under clause (b) above within the time specified and if
Patheon reasonably believes that Patheon’s standing with a regulatory authority
may be jeopardized, Patheon may, in its sole discretion, delay or postpone any
inspection by the regulatory authority until Patheon has reviewed the requested
documents and is satisfied with their contents.

 

-23-



--------------------------------------------------------------------------------

Standard Form

 

ARTICLE 8

TERM AND TERMINATION

 

8.1 Initial Term.

This Agreement will become effective as of the Effective Date and will continue
until the third anniversary of the Commencement Date (the “Initial Term”),
unless terminated earlier by one of the parties in accordance herewith. This
Agreement will automatically continue after the Initial Term for successive
terms of two years each (each a “Successive Term”) unless either party gives
written notice to the other party of its intention to terminate this Agreement
at least [*] months prior to the end of the then current term.

 

  (a) Client may terminate this Agreement, for any reason or no reason, at any
time during the Initial Term or any Successive Term with at least [*] months
prior written notice (a “Termination Notice”) to Patheon (a “Client
Termination”).

 

  (b) Except for a termination under Sections 8.2 (a), (b) or (c), if there is a
Client Termination for the Product prior to the expiration of the Initial Term,
Client shall pay to Patheon (i) $[*] if the effective date of the Client
Termination occurs after the Effective Date but before the end of [*] months
after the Commencement Date, (ii) $[*] if the effective date of the Client
Termination occurs between [*] months and [*] months after the Commencement Date
or (iii) $[*] if the effective date of the Client Termination occurs during
between [*] months and [*] months after the Commencement Date of the Initial
Term (the “Client Termination Payment”). The Client Termination Payment shall be
due to Patheon no later than [*] business days following the effective date of
the Client Termination. For the avoidance of doubt, no Client Termination
Payment shall result from a Client Termination that is effective on or after the
expiration of the Initial Term or from a Client Termination made under Sections
8.2 (a), (b) or (c).

 

8.2 Termination for Cause.

 

  (a) Either party at its sole option may terminate this Agreement upon written
notice where the other party has failed to remedy a material breach of any of
its representations, warranties, or other obligations under this Agreement
within 60 days following receipt of a written notice (the “Remediation Period”)
of the breach that expressly states that it is a notice under this
Section 8.2(a) (a “Breach Notice”). The aggrieved party’s right to terminate
this Agreement under this Section 8.2(a) may only be exercised for a period of
60 days following the expiry of the Remediation Period (where the breach has not
been remedied) and if the termination right is not exercised during this period
then the aggrieved party will be deemed to have waived the breach of the
representation, warranty, or obligation described in the Breach Notice.

 

  (b) Either party at its sole option may immediately terminate this Agreement
upon written notice, but without prior advance notice, to the other party if:
(i) the other party is declared insolvent or bankrupt by a court of competent
jurisdiction; (ii) a voluntary petition of bankruptcy is filed in any court of
competent jurisdiction by the other party; or (iii) this Agreement is assigned
by the other party for the benefit of creditors.

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

-24-



--------------------------------------------------------------------------------

Standard Form

 

 

  (c) Client may terminate this Agreement as to any Product upon 30 days’ prior
written notice if any Authority takes any action, or raises any objection, that
prevents Client from importing, exporting, purchasing, or selling the Product.
But if this occurs, Client will still fulfill all of its obligations under
Section 8.4 below [and under any Capital Equipment Agreement regarding this
Product].

 

  (d) Patheon may terminate this Agreement upon [*] months’ prior written notice
if Client assigns under Section 13.6 any of its rights under this Agreement to
an assignee that, in the opinion of Patheon acting reasonably, is: (i) not a
credit worthy substitute for Client; or (ii) a direct competitor of Patheon. A
direct competitor, for the purposes of this section, means an entity that
derives not less than [*]% of its annual revenue from any combination of
contract pharmaceutical manufacturing or contract pharmaceutical development
services.

 

8.3 Product Discontinuation.

Client will give at least [*] months’ advance notice if it intends to no longer
order Manufacturing Services for a Product due to this Product’s discontinuance
in the market.

 

8.4 Obligations on Termination.

If this Agreement is completed, expires, or is terminated in whole or in part
for any reason, then:

 

  (a) Patheon will cease the manufacture of Products and will terminate any
unfilled orders with third parties that Patheon may have previously submitted
with respect to Components, to the extent such orders may be terminated or
revoked using commercially reasonable efforts.

 

  (b) Client will take delivery of and pay for all undelivered Products that are
manufactured and/or packaged under a Firm Order, at the price in effect at the
time the Firm Order was placed;

 

  (c) Client will purchase, at Patheon’s direct out-of-pocket cost (including
all costs incurred by Patheon for the purchase and handling of the Inventory),
the Inventory applicable to the Products which was purchased, produced or
maintained by Patheon in contemplation of filling Firm Orders or in accordance
with Section 5.2;

 

  (d) Client will satisfy the purchase price payable under Patheon’s orders with
suppliers of Components, if the orders were made by Patheon in reliance on Firm
Orders or in accordance with Section 5.2;

 

  (e) Patheon will return to Client all unused Active Materials (with shipping
and related expenses, if any, to be borne by Client); and

 

  (f) Client acknowledges that no Patheon competitor will be permitted access to
the Manufacturing Site.

 

  (g) Client will make commercially reasonable efforts, at its own expense, to
remove from Patheon site(s), within fifteen Business Days, all of Client’s
Components, Inventory and

 

[*]

Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

-25-



--------------------------------------------------------------------------------

Standard Form

 

 

  Materials (whether current or obsolete), supplies, undelivered Product,
chattels, equipment or other moveable property owned by Client, related to the
Agreement and located at a Patheon site or that is otherwise under Patheon’s
care and control (“Client Property”). If Client fails to remove the Client
Property within [*] Business Days following the completion, termination, or
expiration of the Agreement Client will pay Patheon $[*] per pallet, per month,
one pallet minimum ($[*] per pallet, per month, one pallet minimum, for any of
the Client Property that contains controlled substances or requires
refrigeration) thereafter for storing the Client Property and will assume any
third party storage charges invoiced to Patheon regarding the Client Property.
Patheon will invoice Client for the storage charges as set forth in Section 5.6
of this Agreement.

Any termination or expiration of this Agreement will not affect any outstanding
obligations or payments due hereunder prior to the termination or expiration,
nor will it prejudice any other remedies that the parties may have under this
Agreement or any related Capital Equipment Agreement. For greater certainty,
termination of this Agreement for any reason will not affect the obligations and
responsibilities of the parties under Articles 10 and 11 and Sections 5.4, 5.6,
8.4, 13.1, 13.2, 13.3, and 13.15, all of which survive any termination.

ARTICLE 9

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

9.1 Authority.

 

  (a) Each party covenants, represents, and warrants that it has the full right
and authority to enter into this Agreement and that it is not aware of any
impediment that would inhibit its ability to perform its obligations hereunder.

 

  (b) this Agreement has been duly executed and delivered by, and is a legal and
valid obligation binding upon such party, subject to the effects of bankruptcy,
insolvency, or other laws of general application affecting the enforcement of
creditor rights and judicial principles affecting the availability of specific
performance and general principles of equity, whether enforceability is
considered a proceeding at law or equity; and

 

  (c) the entry into, the execution and delivery of, and the carrying out and
other performance of its obligations under this Agreement by such party (i) does
not conflict with, or contravene or constitute any default under, any agreement,
instrument or understanding, oral or written, to which it is a party, including,
but not limited to, its certificate of incorporation or by-laws, and (ii) does
not violate Applicable Laws or any judgment, injunction, order or decree of any
Authority having jurisdiction over it.

 

9.2 Client Warranties.

Client covenants, represents, and warrants that:

 

  (a) Non-Infringement.

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

-26-



--------------------------------------------------------------------------------

Standard Form

 

 

  (i) the Specifications for each of the Products are its or its Affiliate’s
property and that Client may lawfully disclose the Specifications to Patheon;

 

  (ii) any Client Intellectual Property, used by Patheon in performing the
Manufacturing Services according to the Specifications (A) is owned or
controlled by Client or its Affiliates, (B) may be lawfully used as directed by
Client, and (C) to its knowledge does not infringe and will not infringe any
Third Party Rights;

 

  (iii) the performance of the Manufacturing Services by Patheon for any Product
under this Agreement or the use or other disposition of any Product by Patheon
as may be required to perform its obligations under this Agreement does not and
will not infringe any Third Party Rights;

 

  (iv) there are no actions or other legal proceedings, concerning the
infringement of Third Party Rights related to any of the Specifications, or any
of the Active Materials and the Components, or the sale, use, or other
disposition of any Product made in accordance with the Specifications;

 

  (b) Quality and Compliance.

 

  (i) the Specifications for all Products conform to all applicable cGMPs and
Applicable Laws;

 

  (ii) the Products, if labelled and manufactured in accordance with the
Specifications and in compliance with applicable cGMPs and Applicable Laws
(i) may be lawfully sold and distributed in every jurisdiction in which Client
markets the Products, (ii) will be fit for the purpose intended, and (iii) will
be safe for human consumption;

 

  (iii) on the date of shipment, the API will conform to the specifications for
the API that Client has given to Patheon and that the API will be adequately
contained, packaged, and labelled and will conform to the affirmations of fact
on the container.

 

9.3 Patheon Warranties.

Patheon covenants, represents, and warrants that:

 

  (a) it will perform the Manufacturing Services in accordance with the
Specifications, cGMPs, and Applicable Laws; and

 

  (b) any Patheon Intellectual Property used by Patheon to perform the
Manufacturing Services (i) is Patheon’s or its Affiliate’s unencumbered
property, (ii) may be lawfully used by Patheon, and (iii) does not infringe and
will not infringe any Third Party Rights.

 

-27-



--------------------------------------------------------------------------------

Standard Form

 

 

  (c) it has and will maintain throughout the term of this Agreement, the
expertise, with respect to personnel and equipment, to fulfill the obligations
established hereunder, and has obtained all requisite material licenses,
authorizations and approvals required by all Authorities to manufacture the
Products;

 

  (d) the Manufacturing Site, all other facilities, all equipment and all
personnel to be employed by Patheon in rendering the Manufacturing Services are
currently, and will be at the time each batch of Products is produced, qualified
in accordance with all Applicable Laws, including, but not limited to, cGMPs;

 

  (e) there are no pending or uncorrected citations or adverse conditions noted
in any inspection of the Manufacturing Site or any other facilities to be
employed by Patheon in rendering the Manufacturing Services which would cause
the Products to be misbranded or adulterated within the meaning of the Act,
including, but not limited to, all cGMPs;

 

  (f) the Manufacturing Services and the contributions of Patheon to the
manufacture of the finished Product in accordance with this Agreement do not and
will not infringe any Third Party Rights, except to the extent caused or
contributed to by any breach of Client’s warranties under Section 9.2(a);

 

  (g) there are no pending or threatened claims against Patheon asserting that
any of the activities of Patheon relating to the conduct of the activities
contemplated herein by Client, infringe, misappropriate, or violate any Third
Party Rights;

 

  (h) all employees, consultants, subcontractors and agents performing services
for Patheon hereunder have assigned, or will assign, in writing to Patheon all
of their right, title and interest in, to and under any and all Inventions
directly relating to the Product;

 

  (i) all Product manufactured and supplied to the Client under this Agreement
will not be adulterated or misbranded within the meaning of the Act or other
Applicable Laws as of the time that the finished Product is transferred to the
carrier at Patheon’s shipping point; and

 

  (j) all Product manufactured and supplied to the Client under this Agreement
will have the minimum Shelf Life specified for such Product in the
Specifications and, in any event, will be shipped to the Client promptly (and in
any event not more than three months) after the date of its manufacture.

 

9.4 Debarred Persons.

Patheon covenants that it will not in the performance of its obligations under
this Agreement use the services of any person debarred or suspended under 21
U.S.C. §335(a) or (b). Patheon represents that it does not currently have, and
covenants that it will not hire, as an officer or an employee any person who has
been convicted of a felony under the laws of the United States for conduct
relating to the regulation of any drug product under the Federal Food, Drug, and
Cosmetic Act (United States).

 

9.5 Permits.

Client will be solely responsible for obtaining or maintaining, on a timely
basis, any permits or other regulatory approvals for the Products or the
Specifications, including, without limitation, all marketing and post-marketing
approvals.

 

-28-



--------------------------------------------------------------------------------

Standard Form

 

Patheon will maintain at all relevant times all governmental permits, licenses,
approval, and authorities required to enable it to lawfully and properly perform
the Manufacturing Services.

 

9.6 No Warranty.

NEITHER PARTY MAKES ANY WARRANTY OF ANY KIND, EITHER EXPRESSED OR IMPLIED, BY
FACT OR LAW, OTHER THAN THOSE EXPRESSLY SET FORTH IN THIS AGREEMENT. PATHEON
MAKES NO WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE OR WARRANTY OF
MERCHANTABILITY FOR THE PRODUCTS.

ARTICLE 10

REMEDIES AND INDEMNITIES

 

10.1 Consequential Damages.

Under no circumstances whatsoever will either party be liable to the other in
contract, tort, negligence, breach of statutory duty, or otherwise for (i) any
(direct or indirect) loss of profits, of production, of anticipated savings, of
business, or goodwill or (ii) for any other liability, damage, costs, or expense
of any kind incurred by the other party of an indirect or consequential nature,
regardless of any notice of the possibility of these damages. The foregoing
limitation shall not apply to claims for indemnification under Section 10.3 and
10.4, or breaches of Article 11.

 

10.2 Limitation of Liability.

 

  (a) Active Materials. Except as expressly set forth in Section 2.2 and Article
6, under no circumstances will Patheon be responsible for any loss or damage to
the Active Materials. Patheon’s maximum responsibility for loss or damage to the
Active Materials will not exceed the Maximum Credit Value set forth in Schedule
D.

 

  (b) Maximum Liability. Except for the obligation to indemnify Client under
Section 10.3, Patheon’s maximum liability under this Agreement for any reason
whatsoever, including, without limitation, any liability arising under Article 6
hereof or resulting from any and all breaches of its representations,
warranties, or any other obligations under this Agreement will not exceed the
percent of revenue to Patheon from this Agreement in the applicable Year, for
the volumes indicated in the following table up to a maximum of $[*] USD, in the
aggregate, excluding Patheon’s liability to refund or credit the Defective
Product Credit Amount or replace defective Products under Section 6.3(a).

 

Tier

   % of revenues

[*] batches/year

   [*]%

[*] batches/year

   [*]%

[*] batches/year

   [*]%

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

-29-



--------------------------------------------------------------------------------

Standard Form

 

 

10.3 Patheon.

Patheon agrees to defend, indemnify, and hold Client, its officers, employees,
and agents harmless against any and all losses, damages, costs, claims, demands,
judgments and liability to, from and in favour of third parties (other than
Affiliates) resulting from, or relating to any claim of personal injury or
property damage to the extent that the injury or damage is the result of (i) a
failure by Patheon to perform the Manufacturing Services in accordance with the
Specifications, cGMPs, and Applicable Laws, (ii) a breach of this Agreement by
Patheon, including, without limitation, any representation or warranty contained
here; or (iii) Patheon’s negligence or intentional misconduct, except to the
extent that the losses, damages, costs, claims, demands, judgments, and
liability are due to the negligence or wrongful act(s) of Client, its officers,
employees, agents, or Affiliates.

 

10.4 Client.

Client agrees to defend, indemnify, and hold Patheon, its officers, employees,
and agents harmless against any and all losses, damages, costs, claims, demands,
judgments and liability to, from and in favour of third parties (other than
Affiliates) resulting from, or relating to (i) any claim of infringement or
alleged infringement of any Third Party Rights in the Products, or any portion
thereof; (ii) or any claim of personal injury or property damage to the extent
that the injury or damage is the result of a breach of this Agreement by Client,
including, without limitation, any representation or warranty contained herein,
except to the extent that the losses, damages, costs, claims, demands,
judgments, and liability are due to the negligence or wrongful act(s) of
Patheon, its officers, employees, or agents.

 

10.5 Procedure.

If a claim occurs for which a party has an indemnification obligation under
Section 10.3 or 10.4, the indemnified party (the “ Indemnitee “) will:
(a) promptly notify the indemnifying party (the “ Indemnitor “) in writing of
the claim; (b) use commercially reasonable efforts to mitigate the effects of
the claim; (c) reasonably cooperate with the Indemnitor in the defense of the
claim; and (d) permit the Indemnitor to control the defense and settlement of
the claim, with counsel reasonably satisfactory to the Indemnitee, all at the
Indemnitor’s cost and expense. If the Indemnitor assumes the defense of the
claim, the Indemnitee may participate in such defense with the Indemnitee’s own
counsel who will be retained, at the Indemnitee’s sole cost and expense;
provided, however, that neither the Indemnitor nor the Indemnitee will consent
to the entry of any judgment or enter into any settlement with respect to the
claim without the prior written consent of the other party, which consent will
not be unreasonably withheld or delayed. If the Indemnitee withholds consent in
respect of a judgment or settlement involving only the payment of money by the
Indemnitor and which would not involve any stipulation or admission of liability
or result in the Indemnitee becoming subject to injunctive relief or other
relief, the Indemnitor will have the right, upon written notice to the
Indemnitee within five (5) days after receipt of the Indemnitee’s written denial
of consent, to pay to the Indemnitee, or to a trust for its or the applicable
third party’s benefit, such amount established by such judgment or settlement in
addition to all interest, costs or other charges relating thereto, together with
all attorneys’ fees and expenses incurred to such date for which the Indemnitor
is obligated under this Agreement, if any, at which time the Indemnitor’s rights
and obligations with respect to such claim will cease. The Indemnitor will not
be liable for any settlement or other disposition of a claim by the Indemnitee
which is reached without the written consent of the Indemnitor, acting
reasonably.

 

10.6 Reasonable Allocation of Risk.

This Agreement (including, without limitation, this Article 10) is reasonable
and creates a reasonable allocation of risk for the relative profits the parties
each expect to derive from the Products. Patheon assumes only a limited degree
of risk arising from the manufacture, distribution, and use of the Products
because Client has developed and holds the marketing approval for the Products,
Client requires Patheon to manufacture and label the Products strictly in
accordance with the Specifications, and Client, not Patheon, is best positioned
to inform and advise potential users about the circumstances and manner of use
of the Products.

 

-30-



--------------------------------------------------------------------------------

Standard Form

 

ARTICLE 11

CONFIDENTIALITY

 

11.1 Confidentiality.

The Confidentiality Agreement will apply to all Confidential Information
disclosed by the parties under this Agreement. If the Confidentiality Agreement
expires or is terminated prior to the expiration or termination of this
Agreement, the terms of the Confidentiality Agreement will continue to govern
the parties’ obligations of confidentiality for any confidential or proprietary
information disclosed by the parties hereunder, for the term of this Agreement,
as though the Confidentiality Agreement remained in full force and effect.

 

ARTICLE 12

DISPUTE RESOLUTION

 

12.1 Commercial Disputes.

If any dispute arises out of this Agreement (other than a dispute under
Section 6.1(b) or a Technical Dispute, as defined herein), the parties will
first try to resolve it amicably. In that regard, any party may send a notice of
dispute to the other, and each party will appoint, within ten Business Days from
receipt of the notice of dispute, a single representative having full power and
authority to solve the dispute. The representatives will meet as necessary in
order to resolve the dispute. If the representatives fail to resolve the matter
within one month from their appointment, or if a party fails to appoint a
representative within the ten Business Day period set forth above, the dispute
will immediately be referred to the Chief Operating Officer (or another officer
as he/she may designate) of each party who will meet and discuss as necessary to
try to resolve the dispute amicably. Should the parties fail to reach a
resolution under this Section 12.1, the dispute will be referred to a court of
competent jurisdiction in accordance with Section 13.15.

 

12.2 Technical Dispute Resolution.

If a dispute arises (other than disputes under Sections 6.1(b) or 12.1) between
the parties that is exclusively related to technical aspects of the
manufacturing, packaging, labelling, quality control testing, handling, storage,
or other activities under this Agreement (a “Technical Dispute”), the parties
will make all reasonable efforts to resolve the dispute by amicable
negotiations. In that regard, senior representatives of each party will, as soon
as practicable and in any event no later than ten Business Days after a written
request from either party to the other, meet in good faith to resolve any
Technical Dispute. If, despite this meeting, the parties are unable to resolve a
Technical Dispute within a reasonable time, and in any event within 30 Business
Days of the written request, the Technical Dispute will, at the request of
either party, be referred for determination to an expert in accordance with
Schedule E. If the parties cannot agree that a dispute is a Technical Dispute,
Section 12.1 will prevail. For greater certainty, the parties agree that the
release of the Products for sale or distribution under the applicable marketing
approval for the Products will not by itself indicate compliance by Patheon with
its obligations for the Manufacturing Services and further that nothing in this
Agreement (including Schedule E) will remove or limit the authority of the
relevant qualified person (as specified by the Quality Agreement) to determine
whether the Products are to be released for sale or distribution.

 

-31-



--------------------------------------------------------------------------------

Standard Form

 

ARTICLE 13

MISCELLANEOUS

 

13.1 Inventions.

 

  (a) For the term of this Agreement, Client hereby grants to Patheon a
non-exclusive, paid-up, royalty-free, non-transferable license of Client’s
Intellectual Property which Patheon must use in order to perform the
Manufacturing Services.

 

  (b) All Inventions and Intellectual Property generated or derived by Patheon
while performing the Manufacturing Services, to the extent it is specific to the
development, manufacture, use, and sale of Client’s Product or Active Materials
that are the subject of the Manufacturing Services (including, but not limited
to, any new use, new formulation or any change in the method of producing,
testing or storing any Product), will be the exclusive property of Client.
Patheon will execute such instruments as will be required to evidence or
effectuate the Client’s ownership of any such Inventions or other Intellectual
Property, and will cooperate upon reasonable request in the prosecution of
patents and other Intellectual Property rights related thereto.

 

  (c) All Patheon Intellectual Property will be the exclusive property of
Patheon. Patheon hereby grants to Client a worldwide perpetual, irrevocable,
non-exclusive, paid-up, royalty-free, transferable and sub-licensable license to
use the Patheon Intellectual Property used by Patheon to perform the
Manufacturing Services to enable Client to manufacture and have manufactured the
Product(s) and to use, import, export, offer to sell, and sell the same, with
full right to sublicense to any third party in connection with the manufacture,
sale or distribution of the Product.

 

  (d) Each party will be solely responsible for the costs of filing,
prosecution, and maintenance of patents and patent applications on its own
Inventions.

 

  (e) Either party will give the other party written notice, as promptly as
practicable, of all Inventions which can reasonably be deemed to constitute
improvements or other modifications of the Products or processes or technology
owned or otherwise controlled by the party.

 

13.2 Intellectual Property.

Subject to Section 13.1, all Client Intellectual Property will be owned by
Client and all Patheon Intellectual Property will be owned by Patheon. Neither
party has, nor will it acquire, any interest in any of the other party’s
Intellectual Property unless otherwise expressly agreed to in writing. Neither
party will use any Intellectual Property of the other party, except as
specifically authorized by the other party or as required for the performance of
its obligations under this Agreement. Each party hereby acknowledges that it
does not have, and will not acquire any interest in any of the other party’s
trademarks or trade names unless otherwise expressly agreed. Each party agrees
not to use any trademarks or trade names of the other party, except as
specifically authorized by the other party in writing both as to the names or
marks which may be used and as to the manner and prominence of use. All goodwill
in any trademarks will inure to the benefit of the trademark owner. Client, in
its sole discretion, will determine the trademarks and trade names owned or
licensed by Client to be used in connection with the Products, including without
limitation, the trademarks and trade names which will appear on the labels,
packaging, and any promotional or other materials related to the Products.
Patheon will use those trademarks and trade names notified by Client to Patheon
for use in the labelling and packaging of the Products, and Patheon will use
only such notified trademarks and trade names for such purpose. Upon expiration
or termination of this Agreement, Patheon will immediately cease using all of
Client’s trademarks and trade names.

 

36



--------------------------------------------------------------------------------

Standard Form

 

 

13.3 Insurance.

Each party will maintain commercial general liability insurance, including
blanket contractual liability insurance covering the obligations of that party
under this Agreement through the term of this Agreement and for a period of
three years thereafter. This insurance will have policy limits of not less than
(i) $[*] for each occurrence for personal injury or property damage liability;
and (ii) $[*] in the aggregate per annum for product and completed operations
liability. If requested each party will give the other a certificate of
insurance evidencing the above and showing the name of the issuing company, the
policy number, the effective date, the expiration date, and the limits of
liability. The insurance certificate will further provide for a minimum of 30
days’ written notice to the insured of a cancellation of, or material change in,
the insurance. If a party is unable to maintain the insurance policies required
under this Agreement through no fault of its own, then the party will forthwith
notify the other party in writing and the parties will in good faith negotiate
appropriate amendments to the insurance provision of this Agreement in order to
provide adequate assurances.

 

13.4 Independent Contractors.

The parties are independent contractors and this Agreement will not be construed
to create between Patheon and Client any other relationship such as, by way of
example only, that of employer-employee, principal agent, joint-venturer,
co-partners, or any similar relationship, the existence of which is expressly
denied by the parties.

 

13.5 No Waiver.

Either party’s failure to require the other party to comply with any provision
of this Agreement will not be deemed a waiver of the provision or any other
provision of this Agreement, with the exception of Sections 6.1 and 8.2.

 

13.6 Assignment.

 

  (a) Patheon may not assign this Agreement or any of its rights or obligations
hereunder without the written consent of Client, this consent not to be
unreasonably withheld. But Patheon may arrange for subcontractors to perform
specific testing services arising under this Agreement without the consent of
Client, provided, however, that Patheon will provide advance notice of the name
and function of any such subcontractor and will ensure such subcontractor’s
adherence to the terms of this Agreement, including, but not limited to, the
obligations of confidentiality set forth in Article 11

 

  (b) Subject to Section 8.2(d), Client may assign this Agreement or any of its
rights or obligations hereunder without approval from Patheon. But Client will
give Patheon prior written notice of any assignment, any assignee will covenant
in writing with Patheon to be bound by the terms of this Agreement.

 

  (c) Despite the foregoing provisions of this Section 13.6, either party may
assign this Agreement to any of its Affiliates or to a successor to or purchaser
of all or substantially all of its business, but the assignee must execute an
agreement with the non-assigning party whereby it agrees to be bound hereunder.

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

37



--------------------------------------------------------------------------------

Standard Form

 

 

13.7 Force Majeure.

Neither party will be liable for the failure to perform its obligations under
this Agreement if the failure is caused by strikes or other labour disturbances,
lockouts, riots, quarantines, communicable disease outbreaks, wars, acts of
terrorism, fires, floods, storms, interruption of or delay in transportation,
(lack of or inability to obtain fuel, power or components due to widespread
market shortages, or compliance with any order or regulation of any government
entity acting within colour of right (a “Force Majeure Event”). A party claiming
a right to excused performance under this Section 13.7 will immediately notify
the other party in writing of the extent of its inability to perform, which
notice will specify the event beyond its reasonable control that prevents the
performance. Notwithstanding the foregoing, such party will be excused by reason
of the Force Majeure Event only so long as it is exercising commercially
reasonable efforts to overcome such event. Notwithstanding the foregoing, if a
Force Majeure Event prevents a party’s performance under this Agreement for an
aggregate of sixty (60) days, the other party may terminate this Agreement upon
written notice to the non-performing party. Neither party will be entitled to
rely on a Force Majeure Event to relieve it from an obligation to pay money
(including any interest for delayed payment) which would otherwise be due and
payable under this Agreement.

 

13.8 Additional Product.

Additional products may be added to this Agreement and the additional products
will be governed by the general conditions hereof with any special terms
(including, without limitation, price) governed by amendments to Schedules A, B,
and C as applicable.

 

13.9 Notices.

Any notice, approval, instruction or other written communication required or
permitted hereunder will be sufficient if made or given to the other party by
personal delivery, by telecopy, facsimile communication, or confirmed receipt
electronic mail or by sending the same by first class mail, postage prepaid to
the respective addresses, telecopy or facsimile numbers or electronic mail
addresses set forth below:

If to Client:

Attention: Harish Pimplaskar, Jeff Nelson

Telecopier No.: 704.752.1479

Email address:

[Pimplaskar@chelsearx.com

Nelson@cheslearx.com]

 

-34-



--------------------------------------------------------------------------------

Standard Form

 

If to Patheon:

Patheon Inc.

2100 Syntex Court

Mississauga, Ontario L5N 7K9

Canada

Attention: Law Department

Telecopier No.: 905.812.6613

[NTD: insert local site and affiliate name, address and Telecopier number here
in

place of above address as required]

With a copy to:

Patheon Inc.

4721 Emperor Boulevard

Research Triangle Park,

NC 27703

Attention: General Counsel

Telecopier No.: 919-474-2269

or to any other addresses, telecopy or facsimile numbers or electronic mail
addresses given to the other party in accordance with the terms of this
Section 13.9. Notices or written communications made or given by personal
delivery, telecopy, facsimile, or electronic mail will be deemed to have been
sufficiently made or given when sent (receipt acknowledged), or if mailed, five
days after being deposited in the United States, Canada, or {European Union}
mail, postage prepaid or upon receipt, whichever is sooner.

 

13.10 Severability.

If any provision of this Agreement is determined by a court of competent
jurisdiction to be invalid, illegal, or unenforceable in any respect, that
determination will not impair or affect the validity, legality, or
enforceability of the remaining provisions hereof, because each provision is
separate, severable, and distinct.

 

13.11 Entire Agreement.

This Agreement, together with the Quality Agreement and the Confidentiality
Agreement, constitutes the full, complete, final and integrated agreement
between the parties relating to the subject matter hereof and supersedes all
previous written or oral negotiations, commitments, agreements, transactions, or
understandings concerning the subject matter hereof. Any modification,
amendment, or supplement to this Agreement must be in writing and signed by
authorized representatives of both parties. In case of conflict, the prevailing
order of documents will be this Agreement, the Quality Agreement, and the
Confidentiality Agreement.

 

13.12 Other Terms.

No terms, provisions or conditions of any purchase order or other business form
or written authorization used by Client or Patheon will have any effect on the
rights, duties, or obligations of the parties under or otherwise modify this
Agreement, regardless of any failure of Client or Patheon to object to the
terms, provisions, or conditions unless the document specifically refers to this
Agreement and is signed by both parties.

 

-35-



--------------------------------------------------------------------------------

Standard Form

 

 

13.13 No Third Party Benefit or Right.

For greater certainty, nothing in this Agreement will confer or be construed as
conferring on any third party any benefit or the right to enforce any express or
implied term of this Agreement.

 

13.14 Execution in Counterparts.

This Agreement may be executed in two or more counterparts, by original or
facsimile signature, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

 

13.15 Use of Client Name.

Patheon will not make any use of Client’s name, trademarks or logo or any
variations thereof, alone or with any other word or words, without the prior
written consent of Client, which consent will not be unreasonably
withheld. Despite this, Client agrees that Patheon may include Client’s name and
logo in customer lists or related marketing and promotional material for the
purpose of identifying users of Patheon’s Manufacturing Services.

 

13.16 Governing Law.

This Agreement will be construed and enforced in accordance with the laws of the
State of New York, excluding its conflicts of law provisions, and the laws of
the United States of America applicable therein and subject to the exclusive
jurisdiction of the courts thereof. The UN Convention on Contracts for the
International Sale of Goods will not apply to this Agreement.

 

-36-



--------------------------------------------------------------------------------

Standard Form

 

IN WITNESS WHEREOF, the duly authorized representatives of the parties have
executed this Agreement as of the date first written above.

 

PATHEON INC. by   /s/    Dean Wilson   —   by   Dean Wilson

 

CHELSEA THERAPEUTICS INC. by   /s/    Joseph Oliveto     by   Joseph Oliveto

 

-37-



--------------------------------------------------------------------------------

Standard Form

 

SCHEDULE A

PRODUCT LIST AND SPECIFICATIONS

Product List

Northera Capsules 100mg, 90 count bottles

Northera Capsules 100mg, 21 count bottles

Northera Capsules 200mg, 90 count bottles

Northera Capsules 200mg, 21 count bottles

Northera Capsules 300mg, 90 count bottles

Northera Capsules 300mg, 21 count bottles

Specifications

Prior to the start of commercial manufacturing (not including any pre-approval
validation batches) of Product under this Agreement Client will give Patheon the
originally executed copies of the FDA approved Specifications. If the
Specifications received are subsequently amended, then Client will give Patheon
the revised and originally executed copies of the revised Specifications. Upon
acceptance of the revised Specifications, Patheon will give Client a signed and
dated receipt indicating Patheon’s acceptance of the revised Specifications.



--------------------------------------------------------------------------------

Standard Form

 

SCHEDULE B

MINIMUM RUN QUANTITY, ANNUAL VOLUME, AND PRICE

[*]

 

 

 

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.



--------------------------------------------------------------------------------

Standard Form

 

SCHEDULE C

ANNUAL STABILITY TESTING

[*]

 

 

 

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.



--------------------------------------------------------------------------------

Standard Form

 

SCHEDULE D

ACTIVE MATERIALS

 

Active Materials

 

Supplier

Droxidopa

 

Dainippon Sumitomo

Pharma Co

Droxidopa

 

Piramal Healthcare

Limited

ACTIVE MATERIALS CREDIT VALUE

The Active Materials Credit Value will be as follows:

[*]

MAXIMUM CREDIT VALUE

Patheon’s liability for Active Materials calculated in accordance with
Section 2.2 of the Agreement in a Year will not exceed, in the aggregate, for
the volumes indicated, the maximum credit value set forth below, expressed as a
percentage of revenues to Patheon under this Agreement:

[*]

 

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

-2-



--------------------------------------------------------------------------------

Standard Form

 

SCHEDULE E

TECHNICAL DISPUTE RESOLUTION

Technical Disputes which cannot be resolved by negotiation as provided in
Section 12.2 will be resolved in the following manner:

 

1. Appointment of Expert. Within ten Business Days after a party requests under
Section 12.2 that an expert be appointed to resolve a Technical Dispute, the
parties will jointly appoint a mutually acceptable expert with experience and
expertise in the subject matter of the dispute. If the parties are unable to so
agree within the ten Business Day period, or in the event of disclosure of a
conflict by an expert under Paragraph 2 hereof which results in the parties not
confirming the appointment of the expert, then an expert (willing to act in that
capacity hereunder) will be appointed by an experienced arbitrator on the roster
of ADR Chambers who will be a retired judge of the Ontario Superior Court of
Justice or on the roster of the American Arbitration Association.

 

2. Conflicts of Interest. Any person appointed as an expert will be entitled to
act and continue to act as an expert even if at the time of his appointment or
at any time before he gives his determination, he has or may have some interest
or duty which conflicts or may conflict with his appointment if before accepting
the appointment (or as soon as practicable after he becomes aware of the
conflict or potential conflict) he fully discloses the interest or duty and the
parties will, after the disclosure, have confirmed his appointment.

 

3. Not Arbitrator. No expert will be deemed to be an arbitrator and the
provisions of the Arbitration Act (Ontario) or of any other applicable statute
(foreign or domestic) and the law relating to arbitration will not apply to the
expert or the expert’s determination or the procedure by which the expert
reaches his determination under this Schedule E.

 

4. Procedure. Where an expert is appointed:

 

  (a) Timing. The expert will be so appointed on condition that (i) he promptly
fixes a reasonable time and place for receiving representations, submissions or
information from the parties and that he issues the authorizations to the
parties and any relevant third party for the proper conduct of his determination
and any hearing and (ii) he renders his decision (with full reasons) within 15
Business Days (or another other date as the parties and the expert may agree)
after receipt of all information requested by him under Paragraph 4(b) hereof.

 

  (b) Disclosure of Evidence. The parties undertake one to the other to give to
any expert all the evidence and information within their respective possession
or control as the expert may reasonably consider necessary for determining the
matter before him which they will disclose promptly and in any event within five
Business Days of a written request from the relevant expert to do so.

 

  (c) Advisors. Each party may appoint any counsel, consultants and advisors as
it feels appropriate to assist the expert in his determination and so as to
present their respective cases so that at all times the parties will co-operate
and seek to narrow and limit the issues to be determined.

 

  (d)

Appointment of New Expert. If within the time specified in Paragraph 4(a) above
the expert will not have rendered a decision in accordance with his appointment,
a new expert may (at the request of either party) be appointed and the
appointment of the existing expert will thereupon cease for the purposes of
determining the matter at issue between the parties save this if the existing
expert renders his decision with full reasons



--------------------------------------------------------------------------------

Standard Form

 

prior to the appointment of the new expert, then this decision will have effect
and the proposed appointment of the new expert will be withdrawn.

 

  (e) Final and Binding. The determination of the expert will, except for fraud
or manifest error, be final and binding upon the parties.

 

  (f) Costs. Each party will bear its own costs for any matter referred to an
expert hereunder and, in the absence of express provision in the Agreement to
the contrary, the costs and expenses of the expert will be shared equally by the
parties.

For greater certainty, the release of the Products for sale or distribution
under the applicable marketing approval for the Products will not by itself
indicate compliance by Patheon with its obligations for the Manufacturing
Services and further that nothing in this Agreement (including this Schedule E)
will remove or limit the authority of the relevant qualified person (as
specified by the Quality Agreement) to determine whether the Products are to be
released for sale or distribution.

 

-2-



--------------------------------------------------------------------------------

Standard Form

 

SCHEDULE F

COMMERCIAL QUALITY AGREEMENT

[*]

 

 

 

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.



--------------------------------------------------------------------------------

Standard Form

 

SCHEDULE G

[FORM OF] SHIPPING LOGISTICS PROTOCOL

[NTD: regional variations in the instructions etc. may be necessary while
maintaining the EXWorks principle and the export principles outlined below]

Shipping will be carried out under the following terms and conditions:

[NOTE TO DRAFT: Use this section if we are only shipping within the country of
manufacture.]

Shipping terms will be EXW (INCOTERMS 2010), the Manufacturing Site.

[NOTE TO DRAFT: Use this section if we are exporting to the US]

Exports of Products from Canada to the United States

 

1. Shipping terms will be EXW (INCOTERMS 2010), the Manufacturing Site.

2. Client, as the importer of record into the United States, will advise Patheon
prior to export of the Products from Canada of Client’s designated customs
broker and freight forwarder to enable Patheon to complete all applicable
shipping documentation.

[NOTE TO DRAFT: Use this section if we are exporting outside of North America]

International Exports of Products from Canada (other than to the United States)

[NOTE TO DRAFT: Use next 3 clauses if we are exporting EXW to outside of North
America. We can only ship EXW to outside of North America if Client has a
Canadian affiliate that can act as the “exporter of record” from Canada. Many
Clients do not have Canadian affiliates, in which case export to outside of
North America must be FCA.]

EX WORKS

1. Shipping terms will be EXW (INCOTERMS 2010), the Manufacturing Site.

2. Client will designate its Canadian affiliate as the exporter of record from
Canada and will advise Patheon of the name and address of that affiliate.

3. Client will instruct its Canadian affiliate to advise Patheon prior to export
of the Products from Canada of the affiliate’s designated customs broker and
freight forwarder to enable Patheon to complete all applicable shipping
documentation.

[NOTE TO DRAFT: Use this section if we are exporting outside of North America
and if the shipment is not EXW – see prior note to draft. In most cases, we will
use FCA so the following 3 clauses will apply rather than the prior 3 clauses.]

FCA

1. Shipping terms will be FCA (INCOTERMS 2010), Manufacturing Site.

2. Patheon, as the exporter of record from Canada, will carry out all customs
formalities necessary to export the Products including declaring the value of
the Products being exported from Canada by completing a B-13 Export Declaration
form which will be completed showing Patheon as the exporter of record of the
Products with a value equivalent to Patheon’s selling price of the Products to
Client plus assists. The assist value will be calculated in a manner consistent
with the method of calculation used in calculating the values provided under
Section 2.1(f) of the Agreement and as may be specified in the instructions of
Canada Revenue Agency at time of export. For the purposes hereof, “assists”
means (a) materials, components, parts, and other goods incorporated in the
Products; (b) tools, dies, moulds, and other goods utilised in the production of
the Products; (c) any materials consumed in the productions of the Products; (d)
engineering, development work, art work, plans and sketches undertaken by
Patheon for the production of the Products.

3. Patheon will report exports directly to Canada Revenue Agency and Statistics
Canada at the time of shipment from the Manufacturing Site.



--------------------------------------------------------------------------------

Standard Form

 

[CLIENT LETTERHEAD]

Form of Logistics Routing Guide

Patheon Inc.

[INSERT ADDRESS]

Attention: ______________, A/M

 

1. Routine Routing/Shipping Instructions

The following lists the recommended agents and procedures for shipments of
[PRODUCT NAME] from Patheon’s manufacturing site at [INSERT SITE ADDRESS],
Ontario, Canada to [INSERT DESTINATION NAME AND ADDRESS].

AGENTS:

  ¡  

Freight forwarder                     Contact:                             PH:
(            )

  ¡  

Customs broker                     Contact:                             PH:
(            )

Questions concerning transport logistics should be directed to [CLIENT CONTACT
INFO].

The following documents must be provided to the carrier for transport and
customs purposes:

  ¡  

Proforma Invoice

  ¡  

Bill of Lading (“B/L”)

  ¡  

Applicable Permits/Declarations

  ¡  

Packing List

  ¡  

If eligible, NAFTA Certificate of Origin will be provided in blanket form yearly
to [INSERT CLIENT’S NAME] or [INSERT CLIENT’S NAME] broker.

Upon shipment departure from Patheon, a full set of documents must also be faxed
to the following individuals:

 

  ¡  

[INSERT CLIENT CONTACT FAX OR EMAIL]

Freight is shipped to:

[INSERT DESTINATION NAME AND ADDRESS]

Information to be provided on Proforma Invoice.

 

  ¡  

Net Quantity

  ¡  

Patheon Code & Lot Number

  ¡  

Client Lot Number/ Purchase Order (“PO”)Number

  ¡  

$ / Unit Including Assist Value (Active Materials Usage) & Toll Manufacturing
Charge

  ¡  

HTS (Harmonize Tariff Schedule)#

  ¡  

NDC/IND/ANDA

  ¡  

FDA Product Code

  ¡  

Ship Date

  ¡  

Patheon Bill of Lading Number

  ¡  

Gross Weight

  ¡  

Number of Pallets

Assist Values:



--------------------------------------------------------------------------------

Standard Form

 

 

  ¡  

[INSERT ACTIVE MATERIALS NAME] $/kg.

Note: [INSERT CLIENT NAME] will provide updated values during the first month of
each calendar year. If a change occurs throughout the year, Patheon will be
notified within 30 days. Method of valuation for API will be provided in writing
to Patheon Inc.

Information to be provided on Bill of Lading:

 

  ¡  

B/L Number

  ¡  

Carrier

  ¡  

Origin Point

  ¡  

Shipper Information

  ¡  

Consignee

  ¡  

Consignee Address

  ¡  

Ship Date

  ¡  

Number of Pallets

  ¡  

Gross Weight

  ¡  

PO Number for each Product/Lot

  ¡  

Description of Goods Indication PC, Lot Number Quantity

  ¡  

Seal Number

  ¡  

Freight Terms (EXW or FCA)

  ¡  

Carrier Signature

Information to be provided on Packing List:

 

  ¡  

Ship date

  ¡  

Bill of Lading Number

  ¡  

Number of Pallets

  ¡  

Weight

  ¡  

Product Description

  ¡  

Patheon Code Number, if applicable

  ¡  

Patheon Lot Number, if applicable

  ¡  

Number of Full Cartons (drums if bulk) x Quantity Per Carton

  ¡  

Number of Partial Cartons (drums if bulk) x Quantity Per Carton

  ¡  

Total Number of Cartons with Total Quantity Shipped

 

2. Non-Routine Routing/Shipping Instructions

As non-standard shipments are unique, the specific situations are to be
discussed and agreed to by both Patheon and [INSERT CLIENT NAME] prior to
shipment. Examples of non-standard shipments are shipping study samples,
clinical/development batches, etc.

Yours truly,

 

 

AUTHORIZED SIGNATORY

CLIENT NAME

 

-2-



--------------------------------------------------------------------------------

Standard Form

 

SCHEDULE H

QUARTERLY ACTIVE MATERIALS INVENTORY REPORT

 

TO:      [name of Client] FROM:      PATHEON INC. RE:      Active Materials
quarterly inventory report under Section 2.2(a) of the Manufacturing Services
Agreement dated • (the “Agreement”)

 

 

Reporting quarter:                                        
        __________________________________

[*]

Capitalized terms used in this report have the meanings given to the terms in
the Agreement.

 

PATHEON INC.     DATE:     Per:           Name:         Title:        

 

 

1 

Excludes [*].

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.



--------------------------------------------------------------------------------

Standard Form

 

SCHEDULE I

REPORT OF ACTIVE MATERIALS INVENTORY RECONCILIATION

AND CALCULATION OF ACTUAL YIELD

 

TO:      [name of Client] FROM:   PATHEON INC. RE:      Active Materials annual
inventory reconciliation report and calculation of Actual Yield under
Section 2.2(a) of the Manufacturing Services Agreement dated • (the “Agreement”)

 

 

Reporting Period ending:                                        
        __________________________________

[*]

Based on the foregoing reimbursement calculation Patheon will reimburse Client
the amount of $_______________.

Capitalized terms used in this report have the meanings given to the terms in
the Agreement.

DATE: _____________________________

 

PATHEON INC.       Per:           Name:         Title:        

 

 

1 

Excludes [*].

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.



--------------------------------------------------------------------------------

Standard Form

 

SCHEDULE J

EXAMPLE OF PRICE ADJUSTMENT DUE TO CURRENCY FLUCTUATION

Section 4.2(d)

 

LOGO [g287001g54p65.jpg]

 



--------------------------------------------------------------------------------

Standard Form

 

SCHEDULE K

ESTIMATED BILL BACK ITEMS

[*]

 

 

 

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.